Exhibit 10.1

Execution Version

Published CUSIP Number: 69338CAH4

$2,750,000,000

TERM LOAN CREDIT AGREEMENT

among

PG&E CORPORATION,

as Borrower,

the Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

BOFA SECURITIES, INC.

BARCLAYS BANK PLC,

CITIBANK, N.A.

and GOLDMAN SACHS BANK USA,

as Co-Syndication Agents,

and

BNP PARIBAS,

CREDIT SUISSE LOAN FUNDING LLC,

MIZUHO BANK, LTD.,

MUFG UNION BANK, N.A.,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

Dated as of June 23, 2020

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

BARCLAYS BANK PLC,

CITIBANK, N.A.

and GOLDMAN SACHS BANK USA

as Joint Lead Arrangers and

Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   Section 1.  

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Definitional Provisions and Interpretative Provisions

     37  

1.3

 

Divisions

     38  

1.4

 

Interest Rates; LIBOR Notification

     38   Section 2.  

AMOUNT AND TERMS OF THE TERM LOANS

     39  

2.1

 

Loans

     39  

2.2

 

Procedures for Borrowing

     39  

2.3

 

[Reserved]

     39  

2.4

 

Escrow

     39  

2.5

 

Fees, Etc.

     40  

2.6

 

Termination of Commitments; Extension

     40  

2.7

 

Amortization; Repayment

     41  

2.8

 

Prepayments

     42  

2.9

 

Conversion and Continuation Options

     45  

2.10

 

Limitations on Eurodollar Tranches

     46  

2.11

 

Interest Rates and Payment Dates

     46  

2.12

 

Computation of Interest and Fees

     46  

2.13

 

Inability to Determine Interest Rate

     47  

2.14

 

Pro Rata Treatment and Payments; Notes

     48  

2.15

 

Change of Law

     50  

2.16

 

Taxes

     51  

2.17

 

Indemnity

     55  

2.18

 

Change of Lending Office

     55  

2.19

 

Replacement of Lenders

     55  

2.20

 

Defaulting Lenders

     56  

2.21

 

Illegality

     57   Section 3.  

[Reserved]

     57   Section 4.  

REPRESENTATIONS AND WARRANTIES

     57  

4.1

 

Financial Condition

     57  

4.2

 

No Change

     58  

4.3

 

Existence; Compliance with Law

     58  

4.4

 

Power; Authorization; Enforceable Obligations

     58  

4.5

 

No Legal Bar

     59  

4.6

 

Litigation

     59  

4.7

 

No Default

     59  

4.8

 

Taxes

     59  

4.9

 

Federal Regulations

     59  

4.10

 

ERISA

     59  

4.11

 

Investment Company Act; Other Regulations

     60  

 

i



--------------------------------------------------------------------------------

4.12

 

Use of Proceeds

     60  

4.13

 

Environmental Matters

     60  

4.14

 

Regulatory Matters

     60  

4.15

 

Sanctions; Anti-Corruption

     61  

4.16

 

Affected Financial Institutions

     61  

4.17

 

Solvency

     61  

4.18

 

Disclosure

     61  

4.19

 

Validity of Security Interests

     62  

4.20

 

Ownership of Property

     62  

4.21

 

Covered Entity

     62   Section 5.  

CONDITIONS PRECEDENT

     62  

5.1

 

Conditions to the Effective Date

     62  

5.2

 

Conditions to the Escrow Release Date

     64   Section 6.  

AFFIRMATIVE COVENANTS

     67  

6.1

 

Financial Statements

     67  

6.2

 

Certificates; Other Information

     67  

6.3

 

Payment of Taxes

     68  

6.4

 

Maintenance of Existence; Compliance

     68  

6.5

 

Maintenance of Property; Insurance

     68  

6.6

 

Inspection of Property; Books and Records; Discussions

     69  

6.7

 

Notices

     69  

6.8

 

Maintenance of Licenses, etc.

     69  

6.9

 

Further Assurances

     69  

6.10

 

Maintenance of Ratings

     70  

6.11

 

Use of Proceeds

     70  

6.12

 

Future Guarantees

     70   Section 7.  

NEGATIVE COVENANTS

     70  

7.1

 

Liens

     70  

7.2

 

Restrictions on Sales and Leasebacks

     73  

7.3

 

Consolidation, Merger and Sale

     74  

7.4

 

Ownership of PG&E Utility Common Stock

     75   Section 8.  

EVENTS OF DEFAULT

     75   Section 9.  

THE AGENTS

     77  

9.1

 

Appointment and Authority

     77  

9.2

 

Delegation of Duties

     78  

9.3

 

Exculpatory Provisions

     78  

9.4

 

Reliance by Agents

     79  

9.5

 

Notice of Default

     79  

9.6

 

Non-Reliance on Agents and Other Lenders

     80  

9.7

 

Indemnification

     80  

9.8

 

Agent in Its Individual Capacity

     80  

9.9

 

Successor Agents

     81  

 

ii



--------------------------------------------------------------------------------

9.10

 

Co-Documentation Agents and Syndication Agents

     82  

9.11

 

Administrative Agent May File Proofs of Claim

     82  

9.12

 

Collateral Matters

     82  

9.13

 

Credit Bidding

     83  

9.14

 

Intercreditor Agreement; Pledge Agreement

     83  

9.15

 

Certain ERISA Matters

     84   Section 10.  

MISCELLANEOUS

     85  

10.1

 

Amendments and Waivers

     85  

10.2

 

Notices

     87  

10.3

 

No Waiver; Cumulative Remedies

     88  

10.4

 

Survival of Representations and Warranties

     89  

10.5

 

Payment of Expenses and Taxes

     89  

10.6

 

Successors and Assigns; Participations and Assignments

     90  

10.7

 

Adjustments; Set off

     95  

10.8

 

Counterparts; Electronic Execution; Binding Effect

     96  

10.9

 

Severability

     96  

10.10

 

Integration

     96  

10.11

 

GOVERNING LAW

     97  

10.12

 

Submission To Jurisdiction; Waivers

     97  

10.13

 

Acknowledgments

     97  

10.14

 

Confidentiality

     98  

10.15

 

WAIVERS OF JURY TRIAL

     98  

10.16

 

USA Patriot Act; Beneficial Ownership Regulation

     99  

10.17

 

Judicial Reference

     99  

10.18

 

No Advisory or Fiduciary Responsibility

     99  

10.19

 

Acknowledgement Regarding Any Supported QFCs

     99  

10.20

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     100  

10.21

 

Release of Liens and Guarantees

     101  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1    Commitments

EXHIBITS:

 

A    [Reserved] B    [Reserved] C    [Reserved] D    Form of Closing Certificate
E    Form of Assignment and Assumption F    Form of Affiliate Assignment and
Assumption G    Forms of U.S. Tax Compliance Certificates H    Form of Note I   
Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

This TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of June 23, 2020,
among PG&E CORPORATION, a California corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with any permitted successor thereto, the
“Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as collateral agent (in
such capacity, together with any permitted successor thereto, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, on January 29, 2019, Pacific Gas and Electric Company, a California
corporation and a Subsidiary of the Borrower (the “Utility”), and the Borrower,
holder of all of the issued and outstanding common stock of the Utility
(together with the Utility, each, a “Debtor” and collectively, the “Debtors”)
filed voluntary petitions for relief in the United States Bankruptcy Court for
the Northern District of California (the “Bankruptcy Court”), and commenced
their respective cases under chapter 11 of title 11 of the United States Code;

WHEREAS, on June 11, 2020, the Order Approving Plan Funding Transactions and
Documents [Docket No. 7909] (together with all exhibits, schedules, annexes,
supplements and other attachments thereto, and as may be further amended,
modified or otherwise changed in accordance with this Agreement, the “Funding
Transactions Order”) was entered by the Bankruptcy Court; and

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders provide the Loans set forth herein and the Lenders are willing to make
available to the Borrower such Loans upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus 1⁄2 of 1%
and (c) the Eurodollar Rate for a one month Interest Period commencing on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that for the purpose of this definition, the Eurodollar
Rate for any day shall be based on the Eurodollar Screen Rate (or if the
Eurodollar Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate, respectively.
If ABR is being used as an alternate rate of interest pursuant to Section 2.13
(for the avoidance of doubt, only until any amendment has become effective
pursuant to Section 2.13(b)), then ABR shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. If the
ABR as determined pursuant to the foregoing would be less than 2.00%, such rate
shall be deemed to be 2.00% for purposes of this Agreement.



--------------------------------------------------------------------------------

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: as defined in the preamble hereto.

“Adjusted Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP on a consolidated basis, adjusted, to the extent included
in calculating such net income (or loss), by excluding, without duplication:
(i) the after-tax effect of extraordinary gains or losses (less all fees and
expenses relating thereto); (ii) the portion of such net income (or loss)
allocable to minority interests in unconsolidated Persons to the extent that
cash dividends or distributions have not actually been paid to the Borrower or
one of its Subsidiaries by such Persons; (iii) any gain or loss, net of taxes,
realized upon the termination of any employee pension benefit plan; (iv) the
after-tax effect of gains or losses (less all fees and expenses relating
thereto) from the early extinguishment or conversion of Indebtedness; (v) the
after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to dispositions of assets other than in the ordinary
course of business; and (vi) the net income of any Subsidiary to the extent that
the declaration of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulations applicable to that Subsidiary or its
stockholders. In addition, to the extent not already included in the Adjusted
Consolidated Net Income of the Borrower and its Subsidiaries, notwithstanding
anything to the contrary in the foregoing, but without duplication, such
Adjusted Consolidated Net Income shall include the amount of proceeds received
from business interruption insurance and reimbursements of any expenses and
charges that are covered by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement (in each case, regardless
of whether non-recurring).

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Affiliate Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit F.

“Agent Parties”: as defined in Section 10.2(d)(ii).

“Agents”: the collective reference to the Collateral Agent, the Co-Syndication
Agents, the Co-Documentation Agents and the Administrative Agent. “Agreement”:
as defined in the preamble hereto.

“All-In Yield”: as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees, a “LIBOR floor”
or “ABR floor”, or otherwise, in each case, incurred or payable by the Borrower
generally to all lenders of such Indebtedness; provided, that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (e.g. 100 basis points of original issue discount equals 25
basis points of

 

2



--------------------------------------------------------------------------------

interest rate margin for a four year average life to maturity); and provided,
further, that “All-In Yield” shall not include amendment fees, consent fees,
arrangement fees, structuring fees, commitment fees, underwriting fees,
placement fees, advisory fees, success fees, ticking fees, undrawn commitment
fees and similar fees (regardless of whether any of the foregoing fees are paid
to, or shared with, in whole or in part, any or all lenders), any fees not paid
or payable in the primary syndication of such indebtedness or fees not paid or
payable generally to all lenders ratably.

“Anti-Corruption Laws”: as defined in Section 4.15.

“Applicable ECF Percentage”: as of the last day of an Excess Cash Flow Period,
(a) if the aggregate outstanding principal amount of the Loans on such day is
greater than 75% of the aggregate outstanding principal amount of the Loans as
of the Escrow Release Date, 50%, (b) if the aggregate outstanding principal
amount of the Loans on such day is less than or equal to 75% of the aggregate
outstanding principal amount of the Loans as of the Escrow Release Date and
greater than 50% of the aggregate outstanding principal amount of the Loans as
of the Escrow Release Date, 25%, and (c) if the aggregate outstanding principal
amount of the Loans on such day is less than or equal to 50% of the aggregate
outstanding principal amount of the Loans as of the Escrow Release Date, 0%.

“Applicable Margin”: for any day, (a) for purposes of ABR Loans, 3.5% per annum
and (b) for purposes of Eurodollar Loans, 4.5% per annum.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business that is administered or managed by (a) such Lender, (b) an Affiliate of
such Lender or (c) an entity or an Affiliate of any entity that administers or
manages such Lender.

“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on the
cover hereto.

“A/R Securitization Assets”: (i) any accounts receivable, notes receivable,
rights to future accounts receivable, notes receivable or residuals or other
similar rights to payments due or any other rights to payment or related assets
in respect of the provision of gas and electric service to consumers or
otherwise (whether then existing or arising in the future) of the Borrower or
any of its Subsidiaries and the proceeds thereof and (ii) all collateral
securing such receivable or asset, all contracts and contract rights, guarantees
or other obligations in respect of such receivable or asset, lockbox accounts
and records with respect to such receivables or asset and any other assets
customarily transferred (or in respect of which security interests are
customarily granted) together with receivables or assets in connection with a
securitization transaction involving such assets.

“A/R Securitization Subsidiary”: PG&E AR Facility, LLC and any other Subsidiary
formed and operating solely for the purpose of entering into A/R Securitization
Transactions and engaging in activities ancillary thereto.

“A/R Securitization Transaction”: any financing transaction or series of
financing transactions entered into by any Subsidiary of the Borrower pursuant
to which such Subsidiary may sell, convey or otherwise transfer to any Person
(including, without limitation, an A/R Securitization Subsidiary), or may grant
a security interest in any A/R Securitization Assets and that are (other than to
the extent of the Standard A/R Securitization Obligations) non-recourse to the
Borrower or any of its Subsidiaries (other than an A/R Securitization
Subsidiary).

 

3



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Attributable Debt”: in respect of a Sale and Leaseback Transaction, at the time
of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in the Sale and
Leaseback Transaction, including any period for which the lease has been
extended or may, at the option of the lessor, be extended. The present value
shall be calculated using a discount rate equal to the rate of interest implicit
in the Sale and Leaseback Transaction, determined in accordance with GAAP.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code”: Title 11 of the United States Code, as amended.

“Bankruptcy Court”: as defined in the first recital paragraph.

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
be a SOFR-Based Rate) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the Eurodollar Base Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 1.00% per annum, the Benchmark Replacement will be
deemed to be 1.00% per annum for the purposes of this Agreement; provided
further that any such Benchmark Replacement shall be administratively feasible
as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment”: the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurodollar Base Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or
(ii) any evolving

 

4



--------------------------------------------------------------------------------

or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Base Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the Eurodollar Base Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Screen Rate permanently or indefinitely ceases to provide the
Eurodollar Screen Rate; and

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the Eurodollar Base Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Screen Rate announcing that such administrator
has ceased or will cease to provide the Eurodollar Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar
Screen Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Screen Rate, a resolution authority with jurisdiction over
the administrator for the Eurodollar Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurodollar Screen Rate, in each case which states that the administrator of the
Eurodollar Screen Rate has ceased or will cease to provide the Eurodollar Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Eurodollar Screen Rate; and/or

 

5



--------------------------------------------------------------------------------

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Screen Rate announcing that
the Eurodollar Screen Rate is no longer representative.

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Base Rate and solely to the extent that the Eurodollar Base Rate has not been
replaced with a Benchmark Replacement, the period (a) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Base Rate for all purposes hereunder in
accordance with Section 2.13 and (b) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Base Rate for all purposes hereunder
pursuant to Section 2.13.

“Beneficial Owner”: as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act),
such “person” will be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
upon the occurrence of a subsequent condition. The terms “Beneficially Owns” and
“Beneficially Owned” have correlative meanings.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefitted Lender”: as defined in Section 10.7(a).

 

6



--------------------------------------------------------------------------------

“BHC Act Affiliate”: an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco, California are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
the balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, subject to
Section 1.2(f).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change of Control”: the occurrence of one of the following:

(i) after the Escrow Release Date, any person or group (within the meaning of
the Exchange Act and the rules of the SEC thereunder as of the Effective Date)
shall become the Beneficial Owner of shares representing more than 35% of the
voting power of the Capital Stock of the Borrower; or

(ii) at any point during any period of 24 consecutive months, commencing after
the Escrow Release Date, individuals who at the beginning of such 24-month
period were directors of the Borrower, together with any directors whose
election or nomination for election to the board of directors of the Borrower
(whether by the board of directors of the Borrower or any shareholder of the
Borrower) was approved by a majority of the directors who either were directors
of the Borrower at the beginning of such 24-month period or whose election or
nomination for election was so approved, cease to constitute a majority of the
board of directors of the Borrower (it being understood and agreed that, for the
avoidance of doubt, the change of directors of the Borrower contemplated by the
Plan of Reorganization shall not constitute a Change of Control); or

(iii) there shall have been (A) a receiver appointed pursuant to an order from
the State of California or a revocation of Certificate of Public Convenience and
Necessity of the Utility, in each case, in accordance with Order Instituting
Investigation on the Commission’s Own Motion to Consider the Ratemaking and
Other Implications of a

 

7



--------------------------------------------------------------------------------

Proposed Plan for Resolution of Voluntary Cases filed by Pacific Gas and
Electric Company Pursuant to Chapter 11 of the Bankruptcy Code, in the United
States Bankruptcy Court, Northern District of California, San Francisco
Division, In re Pacific Gas and Electric Corporation and Pacific Gas and
Electric Company, Case No. 19-30088 or otherwise or (B) a transfer of the
license and/or operating assets constituting more than 10% of the Net Tangible
Assets of the Utility to the State of California, to any other Governmental
Authority or to a third party at the direction of State of California, the CPUC
or any similar Governmental Authority.

“Change of Law”: the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
statute, treaty, policy, guideline or directive by any Governmental Authority,
(b) any change in any law, rule, regulation, statute, treaty, policy, guideline
or directive or in the application, interpretation, promulgation,
implementation, administration or enforcement thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.

“Co-Documentation Agents”: as defined on the cover hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: (a) prior to the Escrow Release Date, the Escrow Account and all
funds therein and (b) thereafter, solely as defined in the Pledge Agreement.

“Collateral Agent”: as defined in the preamble hereto.

“Commitment”: as to each Lender, its obligation to make Loans to the Borrower on
the Effective Date pursuant to Section 2.1, in an aggregate principal amount
equal to the amount set forth opposite such Lender’s name on Schedule 1.1. As of
the Effective Date, the aggregate amount of the Commitments for all Lenders is
$2,750,000,000.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 10.2(d)(ii).

 

8



--------------------------------------------------------------------------------

“Compounded SOFR”: the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
Compounded SOFR; provided that:

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining Compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Sections
2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Confirmation Order”: collectively, (i) the Funding Transactions Order and
(ii) the Order Confirming Debtors’ and Shareholder Proponents’ Joint Chapter 11
Plan of Reorganization Dated June 19, 2020 [Docket No. 8053], dated June 20,
2020, as may be amended or modified (or with any condition therein waived) after
the Effective Date solely to the extent satisfying the condition set forth in
Section 5.2(a)(ii).

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures”: without duplication, any expenditures for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated Cash Flow”: for any period, Adjusted Consolidated Net Income for
such period plus, without duplication: (a) Consolidated Fixed Charges;
(b) Consolidated Tax Expense; (c) Consolidated Non-cash Charges; (d) any
expenses or charges (other than depreciation or amortization expense) of the
Borrower and its Subsidiaries related to any equity offering or the incurrence,
repayment or amendment of Indebtedness (in each case, regardless of whether
consummated); (e) any costs or expenses incurred by the Borrower or its
Subsidiaries pursuant to any management equity plan, stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholder agreement, to the extent any such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Capital Stock of the Borrower (other than
Disqualified Capital Stock); (f) any net unrealized losses (after any offset) of
the Borrower and its Subsidiaries resulting in such period from (i) obligations
under any foreign exchange contract, currency swap agreement or other similar
agreement or arrangement designed to protect the Borrower or any of its
Subsidiaries against fluctuations in currency values and (ii) the application of
FASB Accounting Standards Codification 815; provided that to the extent any such
contract, agreement or arrangement relates to items included in the preparation
of the income statement (as opposed to the balance sheet, as reasonably
determined by the Borrower), the realized loss on such contract, agreement or
arrangement shall be included to the extent the amount of such hedge gain or
loss was excluded in a prior period; (g) any net unrealized loss (after any
offset) of the Borrower or any of its Subsidiaries resulting in such period from
(i) currency translation or exchange losses including those (A) related to
currency remeasurements of Indebtedness and (B) resulting from hedge agreements
for currency exchange risk and (ii) changes in the fair value of Indebtedness
resulting from changes in interest rates; (h) the amount of any minority
interest expense (less the amount of any cash dividends that are paid on account
of such minority interests during such period to the Borrower or its
Subsidiaries); and (i) all extraordinary, unusual or non-recurring expenses, in
each case of clauses (a) through (i), to the extent deducted in computing
Adjusted Consolidated Net Income for such period, of the Borrower and its
Subsidiaries, determined in accordance with GAAP on a consolidated basis.

“Consolidated Current Assets”: for any Person, all amounts that would, in
conformity with GAAP, be classified on a consolidated balance sheet of such
Person as current assets.

“Consolidated Current Liabilities”: for any Person, (a) all Indebtedness of such
Person that by its terms is payable on demand or matures within one year after
the applicable date of determination (excluding any revolving loans, swingline
loans and letter of credit obligations under the Revolving Credit Agreement, the
Utility Revolving Credit Agreement or any other revolving credit facility) and
(b) all other amounts that would, in conformity with GAAP, be classified on the
balance sheet of such Person as current liabilities.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated Cash Flow for such period to (b) Consolidated Fixed Charges for
such period.

If the Borrower or any of its Subsidiaries incurs, assumes, guarantees, repays,
repurchases, redeems, defeases or otherwise discharges any Indebtedness (other
than ordinary working capital borrowings) or issues, repurchases or redeems
preferred stock subsequent to the commencement of the period for which the
Consolidated Fixed Charge Coverage Ratio is being calculated and on or prior to
the date on which the event for which the calculation of the Consolidated Fixed
Charge Coverage Ratio is made, then the Consolidated Fixed Charge Coverage Ratio
will be calculated giving pro forma effect to such incurrence, assumption,
guarantee, repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or

 

10



--------------------------------------------------------------------------------

redemption of preferred stock, and the use of proceeds therefrom, as if the same
had occurred at the beginning of the applicable period. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness will be calculated as if the average rate
in effect from the beginning of such period to the date on which the event for
which the calculation of the Consolidated Fixed Charge Coverage Ratio is made
had been the applicable rate for the entire period (taking into account any
interest hedging obligation applicable to such Indebtedness, but if the
remaining term of such interest hedging obligation is less than twelve months,
then such interest hedging obligation shall only be taken into account for that
portion of the period equal to the remaining term thereof). If any Indebtedness
that is being given pro forma effect bears an interest rate at the option of the
Borrower or any of its Subsidiaries, the interest rate shall be calculated by
applying such option rate chosen by the Borrower or any of its Subsidiaries.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a Eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Borrower or
any of its Subsidiaries may designate. The Consolidated Interest Expense
attributable to interest on any Indebtedness under a revolving credit facility
computed on a pro forma basis shall be computed based upon the average daily
balance of such Indebtedness during the applicable period. The Consolidated
Interest Expense attributable to the interest component of a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP.

Acquisitions that have been made by the Borrower or any of its Subsidiaries
(including through mergers, consolidations or otherwise, and including any
related financing transactions) subsequent to the commencement of the period for
which the Consolidated Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio is made shall be given pro forma effect
as if they had occurred on the first day of the applicable period, including any
pro forma expense and cost reductions that have occurred or are reasonably
expected to occur, in the reasonable judgment of a responsible financial or
accounting officer of the Borrower (regardless of whether those cost savings or
operating improvements could then be reflected in pro forma financial statements
in accordance with Regulation S-X promulgated under the Securities Act or any
other regulation or policy of the SEC related thereto).

“Consolidated Fixed Charges”: for any period, the sum of, without duplication:
(a) Consolidated Interest Expense plus (b) all dividends or distributions,
whether paid or accrued during such period and regardless of whether in cash, on
any series of preferred stock of the Borrower or any of its Subsidiaries, other
than dividends or distributions on Capital Stock payable solely in Capital Stock
of the Borrower (other than Disqualified Capital Stock) or dividends or
distributions paid to the Borrower or any of its Subsidiaries, in each case, as
determined in accordance with GAAP on a consolidated basis.

“Consolidated Interest Expense”: for any period, the sum of, without
duplication: (a) the aggregate of the interest expense of the Borrower and its
Subsidiaries for such period, on a consolidated basis, whether paid or accrued
(including, without limitation, (i) amortization of debt issuance costs and
original issue discount and the amortization or write-off of deferred financing
costs, including, in each case, fees, charges and related expenses, (ii) the net
cost under interest

 

11



--------------------------------------------------------------------------------

rate contracts (including amortization of discounts), (iii) non-cash interest
expense, (iv) the interest portion of any deferred payment obligation, (v) the
interest component of Capital Lease Obligations paid, accrued and/or scheduled
to be paid or accrued by the Borrower and its Subsidiaries during such period,
(vi) imputed interest with respect to Attributable Debt, and (vii) commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings), plus (b)(i) the interest component of the
Finance Lease Obligations paid, accrued and/or scheduled to be paid or accrued
by the Borrower and its Subsidiaries during such period and (ii) all the
capitalized interest of the Borrower and its Subsidiaries, in each case, as
determined in accordance with GAAP on a consolidated basis.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries for such period, determined in accordance
with GAAP on a consolidated basis, adjusted, to the extent included in
calculating such net income (or loss), by excluding, the net income of any
Subsidiary to the extent that the declaration of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulations applicable to that Subsidiary or its stockholders.

“Consolidated Net Tangible Assets”: of any Person, as of any date of
determination, (a) the total amount of the assets of such Person and its
consolidated Subsidiaries, less (b) the sum of (i) the current liabilities of
such Person and its consolidated Subsidiaries and (ii) the amount of the assets
of such Person and its consolidated Subsidiaries classified as intangible
assets, in each case, determined on a consolidated basis in accordance with GAAP
as of the last day of the most recently ended fiscal quarter prior for which
internal financial statements are available immediately preceding such
determination date.

“Consolidated Non-cash Charges”: for any period, the aggregate depreciation and
amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), accretion expense and other non-cash charges of the Borrower and its
Subsidiaries for such period, as determined in accordance with GAAP on a
consolidated basis (excluding any non-cash charge that requires an accrual or
reserve for cash charges for any future period).

“Consolidated Tax Expense”: for any period, the provision for taxes based on
income, profits or capital, including, without limitation, federal, state,
franchise, local and foreign taxes (including any levy, impost, deduction,
charge, rate, duty, compulsory loan or withholding that is levied or imposed by
a governmental agency, and any related interest, penalty, charge, fee or other
amount), of the Borrower and its Subsidiaries for such period, as determined in
accordance with GAAP on a consolidated basis.

“Consolidated Working Capital”: at any date, Consolidated Current Assets on such
date minus Consolidated Current Liabilities on such date. Consolidated Working
Capital on any date may be a positive or negative number. Consolidated Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

 

12



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Corresponding Tenor”: with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurodollar Base Rate.

“Co-Syndication Agents”: as defined on the cover hereto.

“Covered Entity”: any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party”: as defined in Section 10.19(b).

“CPUC”: the California Public Utilities Commission or its successor.

“Credit Facilities”: with respect to the Borrower, one or more debt facilities,
including the Revolving Credit Agreement, or other financing arrangements
(including, without limitation, commercial paper facilities or indentures)
providing for revolving credit loans, term loans, letters of credit or other
long-term indebtedness, including any notes, mortgages, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof, in whole or in part, and any indentures or credit facilities
or commercial paper facilities that replace, refund, supplement or refinance any
part of the loans, notes, other credit facilities or commitments thereunder.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Debtors”: as defined in the first recital paragraph.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

13



--------------------------------------------------------------------------------

“Default Right”: the meaning assigned to that term in, and shall be interpreted
in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender”: subject to the penultimate paragraph of Section 2.20, any
Lender, as reasonably determined by the Administrative Agent, that has
(a) failed to fund any portion of its Loans within two (2) Business Days of the
date required to be funded by it under this Agreement, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) notified the Borrower, the Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (other than a notice of a good faith dispute or related
communications) or generally under other agreements in which it commits to
extend credit, unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) failed, within two (2) Business Days after written request by the
Administrative Agent or the Borrower, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans,
unless the subject of a good faith dispute (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent or the Borrower), (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it under this Agreement within two (2) Business
Days of the date when due, unless the subject of a good faith dispute, or
(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a custodian
appointed for it, or has consented to, approved of or acquiesced in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has consented to, approved of or
acquiesced in any such proceeding or appointment, or (iii) become the subject of
a Bail-In Action; provided that (x) if a Lender would be a “Defaulting Lender”
solely by reason of events relating to a parent company of such Lender or solely
because a Governmental Authority has been appointed as receiver, conservator,
trustee or custodian for such Lender, in each case as described in clause
(e) above, the Administrative Agent may, in its discretion, determine that such
Lender is not a “Defaulting Lender” if and for so long as the Administrative
Agent is satisfied that such Lender will continue to perform its funding
obligations hereunder and (y) a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of voting stock or any other Capital
Stock in such Lender or a parent company thereof by a Governmental Authority or
an instrumentality thereof, or the exercise of control over such Lender or
parent company thereof, by a Governmental Authority or instrumentality thereof
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to the penultimate paragraph of Section 2.20) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

14



--------------------------------------------------------------------------------

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
term “Dispose of” shall have a correlative meaning.

“Disqualified Capital Stock”: that portion of any Capital Stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof), or upon the happening
of any event (other than an event which would constitute a Change of Control),
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the sole option of the holder thereof (except, in
each case, upon the occurrence of a Change of Control) on or prior to the date
91 days after the latest Maturity Date.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Early Opt-in Election”: the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.13 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Base Rate; and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.

 

15



--------------------------------------------------------------------------------

“Eligible Assignee”: (a) any commercial bank or other financial institution
having a senior unsecured debt rating by Moody’s of A3 or better and by S&P of
A- or better, which is domiciled in a country which is a member of the OECD or
(b) with respect to any Person referred to in the preceding clause (a), any
other Person that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of business all of
the Capital Stock of which is owned, directly or indirectly, by such Person;
provided that in the case of clause (b), the Administrative Agent shall have
consented to the designation of such Person as an Eligible Assignee (such
consent not to be unreasonably withheld or delayed).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Event”: (a) any Reportable Event; (b) the failure of the Borrower or any
Commonly Controlled Entity to timely make a required contribution with respect
to any Plan or any Multiemployer Plan; (c) the imposition of a Lien under
Section 430 of the Code or Section 303 of ERISA with respect to any Single
Employer Plan; (d) the failure of the Borrower or any Commonly Controlled Entity
to meet the minimum funding standard under Section 412 or 430 of the Code with
respect to any Plan or the filing of an application for a funding waiver with
respect to any Single Employer Plan; (e) the incurrence by the Borrower or any
Commonly Controlled Entity of any liability under Title IV of ERISA, including
with respect to the termination of any Plan (other than the payment of PBGC
premiums in the ordinary course); (f) (i) the termination of, or the filing or
receipt of a notice of intent to terminate, a Single Employer Plan under
Section 4041 of ERISA, or the treatment of a plan amendment as a termination
under Section 4041 of ERISA, or (ii) (A) the appointment of a trustee to
administer a Single Employer Plan under Section 4042, or (B) the institution by
the PBGC of proceedings to terminate a Single Employer Plan or to have a trustee
appointed to administer a Single Employer Plan, or receipt by the Borrower of
notice from the PBGC thereof, where such proceedings continue unstayed or in
effect for more than 60 days, or such notice is not withdrawn by the PBGC within
60 days following delivery by PBGC; (g) the incurrence by the Borrower or any
Commonly Controlled Entity of any liability with respect to the complete
withdrawal or partial withdrawal under Title IV of ERISA from any Multiemployer
Plan; (h) the receipt by the Borrower or any Commonly Controlled Entity of any
notice from a Multiemployer Plan concerning the imposition of Withdrawal
Liability; (i) receipt of notification by Borrower or any Commonly Controlled
Entity from a Multiemployer Plan that such Multiemployer Plan is in endangered
or critical status (within the meaning of Section 305 of ERISA) or in
Insolvency; (j) the incurrence by the Borrower or any Commonly Controlled Entity
of any liability pursuant to Section 4063 or 4064 of ERISA or a substantial
cessation of operations with respect to a Plan within the meaning of
Section 4062(e) of ERISA; (k) the posting of a bond or security under
Section 436(f) of the Code with respect to any Plan; or (l) the Borrower incurs
material tax liability with respect to any Plan (including Sections 4975, 4980B,
4980D, 4980H and 4980I of the Code, as applicable).

 

16



--------------------------------------------------------------------------------

“Escrow Account”: a segregated account established in the name of the Borrower
pursuant to the Escrow Agreement, under the control of the Collateral Agent
pursuant to the terms of the Escrow Agreement, that includes only Permitted
Investments, the proceeds thereof and interest earned thereon, free from all
Liens other than the Lien in favor of the Collateral Agent for its benefit and
the benefit of the Lenders.

“Escrow Agent”: The Bank of New York Mellon Trust Company, N.A., as escrow agent
under the Escrow Agreement.

“Escrow Agreement”: that certain Escrow Agreement dated as of the Effective
Date, among the Borrower, the Administrative Agent, the Collateral Agent and the
Escrow Agent.

“Escrow Expiration Date” as defined in Section 2.2.

“Escrow Release Date”: the date on which the conditions precedent set forth in
Section 5.2 shall have been satisfied or waived.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurocurrency Liabilities”: as defined in Regulation D of the Board.

“Eurocurrency Reserve Requirements”: of any Lender for any Interest Period as
applied to a Eurodollar Loan, the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
any such percentage shall be so applicable) under any regulations of the Board
or other Governmental Authority having jurisdiction with respect to determining
the maximum reserve requirement (including basic, supplemental and emergency
reserves) for such Lender with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to such Interest Period.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the Eurodollar Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Eurodollar Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the Eurodollar Base Rate shall be the Interpolated Rate.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upwards, if necessary, to the
next 1/16 of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

17



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Eurodollar Rate as so determined would be
less than 1.00%, such rate shall be deemed to be 1.00% for the purposes of this
Agreement.

“Eurodollar Screen Rate”: for any day and time, with respect to any Eurodollar
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
Eurodollar Screen Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any period, the difference (if positive) of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) the decrease, if any, in Consolidated Working Capital for such period; and

(iii) the amount of all non-cash charges or losses to the extent deducted in
arriving at Consolidated Net Income;

minus (b) the sum, without duplication, of:

(i) federal and state income Taxes paid in cash by the Borrower and its
Subsidiaries during such period;

(ii) Consolidated Interest Expense for such period to the extent paid in cash;

(iii) the increase, if any, in Consolidated Working Capital for such period;

(iv) the amount of all non-cash gains to the extent included in arriving at
Consolidated Net Income;

(v) permanent repayments or prepayments of Indebtedness, including any premium,
make-whole or penalty payments related thereto, made in cash by the Borrower and
its Subsidiaries during such period from Internally Generated Cash Flow;

 

18



--------------------------------------------------------------------------------

(vi) to the extent financed with Internally Generated Cash Flow, the amount of
Consolidated Capital Expenditures made during such period (or paid in cash
following the end of such period and prior to the date the mandatory prepayment
is required to be made pursuant to Section 2.8(b)(i); provided that any such
expenditure included in this clause (b)(vi) pursuant to this parenthetical shall
not be deducted in calculating Excess Cash Flow for the period in which it is
made); and

(vii) any fees or expenses paid in cash during such period in connection with
any investment, Disposition, incurrence or repayment of Indebtedness, issuance
of Capital Stock or amendment or modification of any debt instrument (including
any amendment or other modification of this Agreement or the other Loan
Documents) and including, in each case, any such transaction consummated prior
to the Escrow Release Date and any such transaction undertaken but not
completed.

For purposes of calculating “Excess Cash Flow” for any period, the Borrower
shall be permitted, in its discretion, to exclude from the calculation any item
described above to the extent that individually such item is not greater than
$10,000,000.

“Excess Cash Flow Period”: each fiscal year of the Borrower.

“Exchange Act”: Securities Exchange Act of 1934, as amended.

“Excluded Information”: as defined in Section 10.6(k).

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan (other than pursuant to
an assignment request by the Borrower under Section 2.19) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Extending Lender”: as defined in Section 2.6.

“Extending Loans”: as defined in Section 2.6.

“Extension: as defined in Section 2.6.

“Extension Amendment”: as defined in Section 2.6.

 

19



--------------------------------------------------------------------------------

“Extension Offer”: as defined in Section 2.6.

“FATCA”: Sections 1471 through 1474 of the Code, as of the Effective Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“FCPA”: as defined in Section 4.15.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as shall be set forth on the Federal Reserve Bank of
New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website”: the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“FERC”: the U.S. Federal Energy Regulatory Commission.

“Finance Lease Obligation”: any obligations of the Borrower and its Subsidiaries
on a consolidated basis under any finance lease of real or personal property
which, in accordance with GAAP, has been recorded as a finance lease obligation.

“First Priority Credit Documents”: the HoldCo Credit Agreements, the Pari Passu
Notes Indenture and each of the other agreements, documents and instruments
providing for or evidencing any other First Priority Credit Obligations.

“First Priority Credit Obligations”: the Obligations, the obligations of the
Borrower under or in respect of the Revolving Credit Agreement (and under the
other “Loan Documents” as defined therein), the obligations of the Borrower
under or in respect of the Pari Passu Notes Indenture and under each other First
Priority Credit Documents, in each case, to the extent secured by a Lien
permitted to be incurred or deemed incurred to secure Indebtedness constituting
Pari Passu Obligations pursuant to Section 7.1(a).

“Foreign Lender”: a Lender that is not a U.S. Person.

“FPA”: the Federal Power Act, as amended, and the rules and regulations
promulgated thereunder.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2(a) or such other office as may be specified from time to time by
the Administrative Agent as its funding office by written notice to the Borrower
and the Lenders.

“Funding Transactions Order”: as defined in the second recital paragraph.

 

20



--------------------------------------------------------------------------------

“Future Pari Passu Indebtedness”: any Indebtedness of the Borrower incurred
after the Escrow Release Date that is secured by a Lien on the Collateral and
ranks equally in right of payment and Lien priority to the Loans as permitted by
this Agreement; provided that the trustee, agent or other authorized
representative for the holders of such Indebtedness (other than in the case of
additional Pari Passu Notes) shall execute a joinder to the Security Documents,
unless already a party thereto.

“Future Pari Passu Obligations”: obligations in respect of Future Pari Passu
Indebtedness.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except as noted below. In the event that any “Change
in Accounting Principles” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then, upon the request of the Borrower or the Required
Lenders, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Change in Accounting Principles with the desired result
that the criteria for evaluating the Borrower’s financial condition shall be the
same after such Change in Accounting Principles as if such Change in Accounting
Principles had not been made. Until such time as such an amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Change in Accounting
Principles had not occurred. “Change in Accounting Principles” refers to
(i) changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or any successor
thereto, the SEC or, if applicable, the Public Company Accounting Oversight
Board and (ii) any change in the application of GAAP concurred by the Borrower’s
independent public accountants and disclosed in writing to the Administrative
Agent.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners and supra-national bodies such
as the European Union or the European Central Bank).

“Guarantee”: as to any Person, a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness of another Person. When used as
a verb, “Guarantee” has a correlative meaning.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to

 

21



--------------------------------------------------------------------------------

advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof or (v) to reimburse or indemnify an issuer of a letter of
credit, surety bond or guarantee issued by such issuer in respect of primary
obligations of a primary obligor other than the Borrower or any Significant
Subsidiary; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”: any Subsidiary of the Borrower that Guarantees the Obligations, in
each case, until such Guarantee has been released in accordance with the
provisions of this Agreement.

“HoldCo Credit Agreements”: this Agreement and the Revolving Credit Agreement.

“HoldCo Credit Agreement Secured Parties”: the Secured Parties and the “Secured
Parties” under and as defined in the Revolving Credit Agreement.

“IBA”: as defined in Section 1.4.

“Indebtedness”: with respect to any Person at any date, without duplication:

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person for the deferred purchase price of property
or services due more than six months after such property is acquired or such
services are completed (other than trade payables, including under energy
procurement and transportation contracts, incurred in the ordinary course of
such Person’s business);

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;

(d) all Capital Lease Obligations of such Person;

(e) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of bankers’ acceptances, letters of credit,
surety bonds or similar arrangements (other than reimbursement and other such
obligations that are not due and payable on such date and were incurred in the
ordinary course of business);

 

22



--------------------------------------------------------------------------------

(f) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person;

(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above; and

(i) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, regardless of whether such
Person has assumed or become liable for the payment of such obligation (provided
that if such Person is not liable for such obligation, the amount of such
Person’s Indebtedness with respect thereto shall be deemed to be the lesser of
the stated amount of such obligation and the value of the property subject to
such Lien).

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

The amount of Indebtedness at any date will be the outstanding balance at such
date of all unconditional obligations as described above and, upon the
occurrence of the contingency giving rise to the obligation, the maximum
liability of any contingent obligations of the types specified in the preceding
clauses (a) through (i) at such date; provided that the amount outstanding at
any time of any Indebtedness issued with original issue discount is the face
amount of such Indebtedness less the remaining unamortized portion of the
original issue discount of such Indebtedness at such time as determined in
conformity with GAAP.

Notwithstanding the foregoing, the following shall not constitute
“Indebtedness”:

(i) accrued expenses and trade accounts payable arising in the ordinary course
of business;

(ii) any indebtedness that has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or U.S. Government Securities (in an amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, and the other applicable terms
of the instrument governing such indebtedness;

(iii) any obligation arising from any agreement providing for indemnities,
guarantees, purchase price adjustments, holdbacks, earnouts, contingency payment
obligations based on the performance of the acquired or disposed assets or
similar obligations (other than Guarantees of Indebtedness) incurred by any
Person in connection with the acquisition or disposition of any business, assets
or Capital Stock;

 

23



--------------------------------------------------------------------------------

(iv) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such obligation is
extinguished within five Business Days of its incurrence;

(iv) any Treasury Management Arrangement;

(v) any Non-Recourse Debt;

(vi) any obligations under A/R Securitization Transactions; and

(vi) any obligation arising out of advances on trade receivables, factoring of
receivables, customer prepayments and similar transactions in the ordinary
course of business.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week thereafter or one, two, three or six
or (if agreed to by all Lenders) twelve months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six or (if agreed to by all Lenders) twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

  (i)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

24



--------------------------------------------------------------------------------

  (ii)

the Borrower may not select an Interest Period that would extend beyond the
Maturity Date;

 

  (iii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;

 

  (iv)

the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan; and

 

  (v)

the initial Interest Period for any Eurodollar Loans made on the Effective Date
shall commence on the Effective Date and end on the third Business Day after the
Escrow Expiration Date.

“Internally Generated Cash Flow”: any cash of the Borrower or its Significant
Subsidiaries that is not generated from an incurrence of Indebtedness or an
issuance of Capital Stock.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Eurodollar Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Eurodollar Screen Rate for the
longest period (for which the Eurodollar Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the Eurodollar Screen Rate
for the shortest period (for which that Eurodollar Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time.

“IRS”: the United States Internal Revenue Service.

“knowledge of the Borrower”: actual knowledge of any Responsible Officer of the
Borrower.

“Laws”: collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Lien”: with respect to any property or assets, including Capital Stock, any
mortgage, lien, pledge, security interest or other encumbrance; provided, that
the term “Lien” does not mean any easements, rights-of-way, restrictions and
other similar encumbrances and encumbrances consisting of zoning restrictions,
leases, subleases, restrictions on the use of property or defects in title.

 

25



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, any Guarantee of the
Obligations delivered pursuant to Section 6.12, any intercreditor agreement
entered into in connection herewith and any Notes.

“Material Adverse Effect”: (a) a change in the business, property, operations or
financial condition of the Borrower and its Subsidiaries taken as a whole that
could reasonably be expected to materially and adversely affect the Borrower’s
ability to perform its obligations under the Loan Documents or (b) a material
adverse effect on (i) the validity or enforceability of this Agreement or any of
the other Loan Documents or (ii) the rights and remedies of the Administrative
Agent, the Collateral Agent and the Lenders, taken as a whole, under this
Agreement or any other Loan Document.

“Material Credit Facility”: any Credit Facility pursuant to which the Borrower
could be liable for Obligations to any Person in respect of Indebtedness having
an aggregate principal amount in excess of $10,000,000 (regardless of whether
such Indebtedness has been incurred).

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”: the date that is five years after the Effective Date (or to the
extent applicable to any Extending Lender, such later date as may be determined
pursuant to Section 2.6).

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Proceeds”:

(a) with respect to any Disposition by the Borrower or any Guarantor (other than
the Utility), (x) the aggregate cash proceeds received by the Borrower or such
Guarantor in respect of such Disposition (including, without limitation, any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received, but
excluding the assumption by the acquiring person of Indebtedness relating to the
disposed assets or other consideration received in any other non-cash form and
excluding any interest payments), net of (y) (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) the amount of all payments required to be made
as a result of such event to repay Indebtedness (other than the Loans and other
Indebtedness secured on a pari passu or junior lien basis with the Liens
securing the Obligations under this Agreement) secured by such asset or
otherwise subject to mandatory prepayment as a

 

26



--------------------------------------------------------------------------------

result of such event, (iii) the amount of all taxes paid or reasonably estimated
by the Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements related
solely to such Disposition) and (iv) the amount of any reserves established to
fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Responsible Officer); provided, that no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $25,000,000; and

(b) with respect to the incurrence of Indebtedness, the aggregate cash proceeds
received by the Borrower or any Significant Subsidiary in respect of such
incurrence, net of the direct costs of such incurrence (including, without
limitation, legal, accounting and investment banking fees, and brokerage and
sales commissions).

“Net Tangible Assets”: the total amount of Utility’s assets determined on a
consolidated basis in accordance with GAAP as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
under Section 6.1, less (a) the sum of Utility’s consolidated current
liabilities determined in accordance with GAAP, and (b) the amount of Utility’s
consolidated assets classified as intangible assets, determined in accordance
with GAAP.

“Non-Recourse Debt”: Indebtedness of the Borrower or any of its Significant
Subsidiaries that is incurred in connection with the acquisition, construction,
sale, transfer or other Disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets, or (b) if such assets are (or are to be) held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.

“Notes”: as defined in Section 2.14(f).

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. (New York City time) on such day received by
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in

 

27



--------------------------------------------------------------------------------

connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“OECD”: the countries constituting the “Contracting Parties” to the Convention
on the Organisation For Economic Co-operation and Development, as such term is
defined in Article 4 of such Convention.

“Officer”: with respect to any Person, the Chairman of the board of directors,
the Chief Executive Officer, the Chief Financial Officer, the Chief Accounting
Officer, the Chief Operating Officer, the President, the Treasurer, the
Secretary or any Vice President, in each case, of such Person.

“Officer’s Certificate”: a certificate signed on behalf of the Borrower by an
Officer of the Borrower that meets the requirements set forth in this Agreement.

“Opinion of Counsel”: an opinion from Hunton Andrews Kurth LLP or such other
legal counsel who is reasonably acceptable to the Administrative Agent that
meets the requirements of this Agreement.

“Other Applicable First Lien Indebtedness”: as defined in Section 2.8(c).

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on the Federal Reserve Bank of New York’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
an overnight bank funding rate.

“Pari Passu Notes”: (i) the senior secured notes due July, 2028 and (ii) the
senior secured notes due July, 2030, in each case, issued on or prior to the
Escrow Release Date under the Pari Passu Notes Indenture.

 

28



--------------------------------------------------------------------------------

“Pari Passu Notes Indenture”: the Indenture dated as of June 23, 2020 between
the Borrower, as issuer, and The Bank of New York Mellon Trust Company, N.A., as
trustee.

“Pari Passu Obligations”: (a) all Obligations, (b) all other First Priority
Credit Obligations, and (c) all Future Pari Passu Obligations.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c)(iii).

“Patriot Act”: as defined in Section 10.16.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage”: as to any Lender at any time, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of all Loans then outstanding.

“Permitted Investments”: (a) cash and (b) U.S. Government Securities maturing no
later than the Escrow Expiration Date.

“Permitted Liens”: as defined in Section 7.1(b).

“Permitted Loan Purchase”: as defined in Section 10.6(i).

“Permitted Refinancing Debt”: any Indebtedness of the Borrower that renews,
extends, substitutes, refinances or replaces (each, for purposes of this
definition, a “refinancing”) of any Indebtedness of the Borrower, including any
successive refinancings, so long as:

(a) such new Indebtedness is in an aggregate principal amount (or if incurred
with original issue discount, an aggregate issue price) not in excess of the sum
of (i) the aggregate principal amount (or if incurred with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being refinanced and (ii) an amount necessary to pay any fees and expenses,
including premiums and defeasance costs, related to such refinancing;

(b) the Weighted Average Life to Maturity of such new Indebtedness is equal to
or greater than the Weighted Average Life to Maturity of the Indebtedness being
refinanced;

(c) the stated maturity of such new Indebtedness is no earlier than the stated
maturity of the Indebtedness being refinanced;

(d) if the Indebtedness being refinanced is contractually subordinated in right
of payment to the Obligations, such new Indebtedness is contractually
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being refinanced at the time of the refinancing; and

 

29



--------------------------------------------------------------------------------

(e) if the Indebtedness being refinanced is secured by a Lien on any collateral,
such new Indebtedness may be unsecured or secured by a Lien on the same
collateral that ranks pari passu or junior to the Lien securing the Indebtedness
being refinanced.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization”: the Debtors’ and Shareholder Proponents’ Joint Chapter
11 Plan of Reorganization confirmed by the Bankruptcy Court pursuant to the
Confirmation Order (provided that such plan shall be in the form filed by the
Borrower and the Utility with the United States Bankruptcy Court for the
Northern District of California on March 16, 2020 [Docket No. 6320], as amended
on May 22, 2020 [Docket No. 7521], and as further amended on June 14, 2020
[Docket No. 7937], except for any changes thereto that are not materially
adverse to the Lenders).

“Platform”: as defined in Section 10.2(d).

“Pledge Agreement”: as defined in Section 5.2(b).

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or in any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Priority Waterfall”: the provisions of Section 3.02(a) of the Pledge Agreement.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“QFC”: the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support”: as defined in Section 10.19(a).

“Qualified Securitization Bond Issuer”: a Subsidiary of the Utility formed and
operating solely for the purpose of (a) purchasing and owning property created
under a “financing order” (as such term is defined in the California Public
Utilities Code) or similar order issued by the CPUC, (b) issuing such securities
pursuant to such order, (c) pledging its interests in such property to secure
such securities and (d) engaging in activities ancillary to those described in
clauses (a), (b) and (c).

 

30



--------------------------------------------------------------------------------

“Recipient”: the Administrative Agent or any Lender.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulated Utility”: any public utility company that is regulated by a state
utility commission or the FERC that is a Subsidiary of the Borrower, including
the Utility.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Relevant Governmental Body”: the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

“Removal Effective Date”: as defined in Section 9.9(b).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
Loans then outstanding. The Loans of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the Articles of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Resignation Effective Date”: as defined in Section 9.9(a).

“Resolution Authority”: with respect to any EEA Financial Institution, an EEA
Resolution Authority and, with respect to any UK Financial Institution, a UK
Resolution Authority.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

“Revolving Credit Agreement”: the revolving credit agreement to be entered into
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, and the lenders party thereto pursuant to that certain RCF
Commitment Letter dated as of May 26, 2020 among the Borrower and the commitment
parties party thereto, as the same may be amended, restated, supplemented or
modified from time to time.

 

31



--------------------------------------------------------------------------------

“Revolving Credit Agreement Obligations”: obligations of the Borrower under the
Revolving Credit Agreement and the other Loan Documents (as defined in the
Revolving Credit Agreement).

“Revolving Credit Facilities”: any Credit Facility that provides for revolving
credit loans or letters of credit, including without limitation the Credit
Facility governed by the Revolving Credit Agreement.

“S&P”: Standard & Poor’s Global Ratings, a division of S&P Global Inc., and any
successor thereto.

“Sale and Leaseback Transaction”: any direct or indirect arrangement with any
Person or to which any such Person is a party, providing for the leasing to the
Borrower or any of its Subsidiaries of any property, whether owned by the
Borrower or any of its Subsidiaries at the Effective Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced by such Person on the security of such property.

“Sanctions”: as defined in Section 4.15.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the Administrative Agent, the Collateral Agent, the Lenders
and each sub-agent appointed pursuant to Section 9.2.

“Securities Act”: the Securities Act of 1933, as amended.

“Security Documents”: the Escrow Agreement (solely until the Escrow Release
Date), the Pledge Agreement and any other agreement or document executed and
delivered by the Borrower that grants or purports to grant a Lien on any assets
of the Borrower in favor of the Collateral Agent to secure the Obligations.

“Significant Subsidiary”: as defined in Article 1, Rule 1-02(w) of Regulation
S-X of the Exchange Act as of the Effective Date, provided that notwithstanding
the foregoing, (x) the Utility and any Guarantor shall at all times constitute a
Significant Subsidiary and (y) no special purpose finance subsidiary, no A/R
Securitization Subsidiary and no Qualified Securitization Bond Issuer (nor any
Subsidiaries of any Qualified Securitization Bond Issuer or of any A/R
Securitization Subsidiary) shall constitute a Significant Subsidiary. Unless
otherwise qualified, all references to a “Significant Subsidiary” or to
“Significant Subsidiaries” in this Agreement shall refer to a “Significant
Subsidiary” or “Significant Subsidiaries” of the Borrower.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the NYFRB, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website.

 

32



--------------------------------------------------------------------------------

“SOFR-Based Rate”: SOFR, Compounded SOFR or Term SOFR.

“Solvent”: with respect to the Borrower and its Subsidiaries, on a consolidated
basis, that as of the date of determination, (i) the fair value of the assets of
the Borrower and its Subsidiaries, on a consolidated basis, at a fair valuation
on a going concern basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise, (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated and going concern basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured in the ordinary course of
business, (iii) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured in the ordinary course of
business, (iv) the Borrower and its Subsidiaries are not engaged in businesses,
and are not about to engage in businesses for which they have unreasonably small
capital. For purposes of this definition, the amount of any contingent liability
at any time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the Effective Date, would reasonably be expected to
become an actual and matured liability.

“Specified Exchange Act Filings”: the Borrower’s Form 10-K annual report for the
year ended December 31, 2019 and each and all of the Form 10-Qs and Form 8-Ks
(and to the extent applicable proxy statements) filed by the Borrower or the
Utility with the SEC after December 31, 2019 and prior to the date that is one
Business Day before the date of this Agreement.

“Specified Event of Default”: an Event of Default under Section 8(a),
Section 8(e) or Section 8(f).

“Specified Material Adverse Effect”: any occurrence, fact, change, event,
effect, violation, penalty, inaccuracy or circumstance (whether or not
constituting a breach of a representation, warranty or covenant set forth in the
Plan of Reorganization) that, individually or in the aggregate with any such
other results, occurrences, facts, changes, events, effects, violations,
penalties, inaccuracies, or circumstances, (i) would have or would reasonably be
expected to have a material adverse effect on the business, operations, assets,
liabilities, capitalization, financial performance, financial condition or
results of operations, in each case, of the Utility and the Borrower, taken as a
whole, or (ii) would reasonably be expected to prevent or materially delay the
ability of the Utility and the Borrower to consummate the transactions
contemplated by this Agreement or the Plan of Reorganization or perform their
obligations hereunder or thereunder; provided, however, that none of the
following results, occurrences, facts, changes, events, effects, violations,
penalties, inaccuracies or circumstances shall constitute or be taken into
account in determining whether a Specified Material Adverse Effect has occurred,
is continuing or would reasonably be expected to occur: (A) the filing of the
Chapter 11 cases with respect to the Debtors, (B) results, occurrences, facts,
changes, events, violations, inaccuracies or circumstances affecting (1) the
electric or gas utility businesses in the United States generally or (2) the
economy, credit, financial, capital or commodity markets, in the United States
or elsewhere in the world, including changes in interest rates, monetary policy
or inflation, (C) changes or prospective changes in law (other than any law or
regulation of California or the United States that is applicable to any
electrical utility) or in GAAP or accounting standards, or any changes or
prospective changes in the interpretation or enforcement of any of the
foregoing, (D) any decline in the market price, or change in trading

 

33



--------------------------------------------------------------------------------

volume, of any securities of the Debtors, (E) any failure to meet any internal
or public projections, forecasts, guidance, estimates, milestones, credit
ratings, budgets or internal or published financial or operating predictions of
revenue, earnings, cash flow or cash position, (F) any wildfire occurring after
the Petition Date (as defined in the Plan of Reorganization) and prior to
January 1, 2020, and (G) one or more wildfires, occurring on or after January 1,
2020, that destroys or damages fewer than 500 dwellings or commercial structures
in the aggregate (it being understood that (I) the exceptions in clauses (D) and
(E) shall not prevent or otherwise affect a determination that the underlying
cause of any such change, decline or failure referred to therein is a Specified
Material Adverse Effect, and (II) a Specified Material Adverse Effect shall
include the occurrence of one or more wildfires on or after January 1, 2020
destroying or damaging at least 500 dwellings or commercial structures within
the Borrower’s service area at a time when the portion of the Borrower’s system
at the location of such wildfire was not successfully de-energized.

“Standard A/R Securitization Obligations”: representations, warranties,
covenants, indemnities, repurchase obligations, servicing obligations,
guarantees, intercompany notes and obligations relating to contributions of A/R
Securitization Assets to an A/R Securitization Subsidiary and other obligations
entered into by any Subsidiary of the Borrower which are reasonably customary in
A/R Securitization Transactions.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Superior Revolving Credit Agreement Obligations”: the Revolving Credit
Agreement Obligations (other than obligations to pay fees, expenses and
indemnities owing to the Collateral Agent) that would be satisfied prior to and
in priority over any First Priority Credit Obligations, out of the proceeds of
any collection, sale or realization of Collateral as a result of an enforcement
of remedies under any of the Security Documents or any other express written
agreement of the Borrower and the Collateral Agent.

“Supported QFC”: as defined in Section 10.19.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (x) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Subsidiaries shall be a “Swap Agreement” and (y) no stock purchase
contract issued by the Borrower shall be a “Swap Agreement”.

 

34



--------------------------------------------------------------------------------

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

“tranche: as defined in Section 2.6.

“Transferee”: any Assignee or Participant.

“Treasury Management Arrangement”: any agreement or other arrangement governing
the provision of treasury or cash management services, including, without
limitation, deposit accounts, overdraft, credit or debit card, funds transfer,
automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other cash management services.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority)) or any person falling within IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00% per annum, the Unadjusted
Benchmark Replacement will be deemed to be 1.00% per annum for the purposes of
this Agreement.

“United States” or “U.S.”: the United States of America.

“U.S. Government Securities”:

(a) any security which is (i) a direct obligation of the United States for the
payment of which the full faith and credit of the United States is pledged or
(ii) an obligation of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States, which, in the case of clause (i) or (ii), is not callable or redeemable
at the option of the issuer of the obligation; and

(b) any depositary receipt issued by a bank (as defined in the Securities Act)
as custodian with respect to any security specified in clause (a) above and held
by such bank for the account of the holder of such depositary receipt or with
respect to any specific payment of principal

 

35



--------------------------------------------------------------------------------

of or interest on any such security held by any such bank, provided that (except
as required by law) such custodian is not authorized to make any deduction from
the amount payable to the holder of such depositary receipt from any amount
received by the custodian in respect of the U.S. Government Securities or the
specific payment of interest on or principal of the U.S. Government Securities
evidenced by such depositary receipt.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime”: as defined in Section 10.19.

“U.S. Tax Compliance Certificate”: as defined in Section 2.16(e)(ii)(B)(III).

“Utility”: as defined in the first recital paragraph.

“Utility Credit Agreements”: the Utility Revolving Credit Agreement and the
Utility Term Credit Agreement.

“Utility First Mortgage Bonds”: the one or more series of fixed or floating rate
first mortgage bonds to be issued by the Utility, on or prior to the effective
date of the Plan of Reorganization, pursuant to and in accordance with the Plan
of Reorganization.

“Utility Revolving Credit Agreement”: the revolving credit agreement to be
entered into among the Utility, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
co-administrative agents and the lenders party thereto pursuant to that certain
RCF Commitment Letter dated as of May 26, 2020 among the Utility and the
commitment parties party thereto, as the same may be amended, restated,
supplemented or modified from time to time.

“Utility Term Credit Agreement”: the term loan credit agreement to be entered
into among the Utility, JPMorgan Chase Bank, N.A., as administrative agent and
the lenders party thereto pursuant to that certain Term Loan Facility Commitment
Letter dated as of May 26, 2020 among the Utility and the commitment parties
party thereto, as the same may be amended, restated, supplemented or modified
from time to time.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal by the Borrower or any Commonly Controlled Entity
from such Multiemployer Plan, as such terms are defined in Title IV of ERISA.

 

36



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the applicable Bail-In Legislation for the applicable
EEA Member Country, which write-down and conversion powers are described in the
EU Bail-In Legislation Schedule, and (b) with respect to any UK Resolution
Authority, any powers of such UK Resolution Authority under the applicable
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

1.2 Other Definitional Provisions and Interpretative Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and, except as otherwise provided therein, in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Borrower and its
Significant Subsidiaries defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The Borrower shall not be required to perform, nor shall it be required to
guarantee the performance of, any of the affirmative covenants set forth in
Section 6 that apply to any of its Significant Subsidiaries nor shall any of the
Borrower’s Significant Subsidiaries be required to perform, nor shall any of
such Significant Subsidiaries be required to guarantee the performance of, any
of the Borrower’s affirmative covenants set forth in Section 6 or any of the
affirmative covenants set forth in Section 6 that apply to any other Significant
Subsidiary; provided, that nothing in this Section 1.2(e) shall prevent the
occurrence of a Default or an Event of Default arising out of the Borrower’s
failure to cause any Significant Subsidiary to comply with the provisions of
this Agreement applicable to such Significant Subsidiary.

 

37



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation of Financial Accounting Standards Board ASU No. 2016-02,
Leases (Topic 842), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a capital lease where
such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015.

1.3 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Capital Stock at such time.

1.4 Interest Rates; LIBOR Notification. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.13(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.13(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Eurodollar
Base Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.13(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-In Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.13(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Base Rate or have the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

 

38



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF THE TERM LOANS

2.1 Loans. Subject to the terms and conditions set forth herein, each Lender
(severally and not jointly) agrees to make a term loan (collectively, the
“Loans”) to the Borrower in Dollars on the Effective Date in an amount equal to
such Lender’s Commitment, the proceeds of which (net of upfront fees or original
issue discount, together with interest on the Loans for the period from the
Effective Date to the third Business Day after the Escrow Expiration Date, a
prepayment premium equal to 1% of the face amount of the Loans and other amounts
as set forth in the Escrow Agreement) shall be funded directly into the Escrow
Account in accordance with the Escrow Agreement and Section 2.2. The Loans may
be ABR Loans or Eurodollar Loans, as further provided herein. The Loans borrowed
under this Section 2.1 and paid or prepaid may not be reborrowed.

2.2 Procedures for Borrowing. The Borrower may borrow the Loans on the Effective
Date (so long as the Effective Date is a Business Day), provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent (a) prior to 12:00 Noon, New York
City time, three Business Days prior to the Effective Date, in the case of
Eurodollar Loans, or (b) prior to 1:00 P.M., New York City time, one Business
Day prior to the Effective Date, in the case of ABR Loans) specifying (i) the
amount and Type of Loans to be borrowed on the Effective Date and (ii) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 10:00 A.M., New York City time, on
the Effective Date in funds immediately available to the Administrative Agent.
The proceeds of such borrowing made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent will be
(i) deposited by the Administrative Agent into the Escrow Account on the
Effective Date in accordance with the Escrow Agreement and then (ii) either (A)
on the Escrow Release Date, made available to the Borrower in accordance with
the Escrow Agreement (subject to the payment of fees, expenses and any other
amounts then payable by the Borrower to any of the Administrative Agent, the
Arrangers and the Lenders) or (B) if the Escrow Release Date does not occur on
or prior to September 9, 2020 (the “Escrow Expiration Date”), applied as set
forth in Section 2.4.

2.3 [Reserved].

2.4 Escrow. The Escrow Account and all amounts deposited therein will be pledged
to the Collateral Agent to secure the Obligations. Pending the satisfaction or
waiver of the conditions set forth in Section 5.2 and the release from the
Escrow Account, all amounts deposited in the Escrow Account may be invested in
Permitted Investments. If the conditions set forth in Section 5.2 are not
satisfied or waived on or prior to the Escrow Expiration Date (or, if prior to
such date, the Borrower provides written notice to the Escrow Agent and the
Administrative Agent that it has determined in its sole discretion that any of
the conditions set forth in Section 5.2 cannot be satisfied by the Escrow
Expiration Date), on the third Business Day after the Escrow Expiration Date (or
such earlier date), the funds in the Escrow Account shall be released and
applied to (a) prepay in full the Loans (it being understood that solely for
purposes of this Section 2.4, such prepayment in an amount equal to the
principal amount of the Loans actually funded in cash on

 

39



--------------------------------------------------------------------------------

the Effective Date shall constitute a prepayment in full of the Loans), together
with all accrued and unpaid interest thereon and a prepayment premium equal to
1% of the face amount of the Loans, (b) pay fees, expenses and any other amount
then due and payable to the Arrangers pursuant to the terms of any agreement
between the Borrower and the Arrangers and (c) after giving effect to clauses
(a) and (b), returned to the Borrower.

2.5 Fees, Etc.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender (other than a Defaulting Lender to the extent provided in
Section 2.20), any fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Lenders.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any written, duly executed fee
agreements with the Administrative Agent and to perform any other obligations
contained therein.

2.6 Termination of Commitments; Extension of Maturity Date.

(a) The Commitments shall automatically terminate in full on the Effective Date
after the proceeds of the Loans have been funded in accordance with Section 2.1.

(b) After the Escrow Release Date, pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by the Borrower to all Lenders of
Loans with a like Maturity Date, the Borrower may extend the Maturity Date of
the Extended Loans and otherwise modify the terms of the Extended Loans pursuant
to the terms set forth in the relevant Extension Offer (each, an “Extension,”
and each group of Loans so extended, as well as the original Loans not so
extended, being a “tranche”). Each Extension Offer will specify the minimum
amount of Loans with respect to which an Extension Offer may be accepted, which
will be an integral multiple of $10,000,000 and an aggregate principal amount
that is not less than $50,000,000 (or (a) if less, the aggregate principal
amount of the Loans or (b) such lesser minimum amount as is approved by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed), and will be made on a pro rata basis to all Lenders of Loans with a
like Maturity Date. If the aggregate outstanding principal amount of Loans
(calculated on the face amount thereof) in respect of which Lenders have
accepted an Extension Offer exceeds the maximum aggregate principal amount of
Loans offered to be extended pursuant to an Extension Offer, then the Loans of
such Lenders will be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer. Each Lender
accepting an Extension Offer is referred to herein as an “Extending Lender” and
the Loans held by such Lender accepting an Extension Offer is referred to herein
as “Extended Loans”.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents (an “Extension
Amendment”) with the Borrower as may be necessary in order to establish new
tranches in respect of Loans extended pursuant to an Extension Offer and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches. This Section 2.6 supersedes any provisions
in Section 10.1 to the contrary. Except as otherwise set forth in an Extension
Offer, there will be no conditions to the effectiveness of an Extension
Amendment. Extensions will not constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

40



--------------------------------------------------------------------------------

(d) The terms of any Extended Loans will be set forth in an Extension Offer and
as agreed between the Borrower and the Extending Lenders accepting such
Extension Offer; provided that:

(i) the final maturity date of such Extended Loans will be no earlier than the
Maturity Date of the Loans subject to such Extension Offer;

(ii) the Weighted Average Life to Maturity of such Extended Loans will be no
shorter than the remaining Weighted Average Life to Maturity of the Loans
subject to such Extension Offer;

(iii) such Extended Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments of the Loans not extended under such Extension Offer;

(iv) such Extended Loans are not secured by any assets or property that does not
constitute Collateral;

(v) such Extended Loans are not guaranteed by any Subsidiary of the Borrower
other than a Guarantor; and

(vi) except as to pricing terms (interest rate, fees, funding discounts and
prepayment premiums) and maturity, the terms and conditions of such Extended
Loans are substantially identical to (including as to ranking and priority)
those applicable to the Loans subject to such Extension Offer.

(e) Any Extended Loans will constitute a separate tranche of Loans from the
Loans held by Lenders that did not accept the applicable Extension Offer.

(f) No consent of any Lender or any other Person will be required to effectuate
any Extension, other than the consent of the Administrative Agent (such consent
not to be unreasonably withheld, delayed or condition), the Borrower and the
applicable Extending Lender. The transactions contemplated by this Section 2.6
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Offer) will not require the consent of any other Lender or
any other Person, and the requirements of any provision of this Agreement
(including Section 2.14) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.6
will not apply to any of the transactions effected pursuant to this Section 2.6.

2.7 Amortization; Repayment.

(a) The Borrower hereby unconditionally promises to repay to the Administrative
Agent for the account of each Lender, on the last day of the first full fiscal
quarter ending after the Escrow Release Date and on the last Business Day of
each March, June, September and December thereafter prior to the Maturity Date,
the Loans in an amount equal to $6,875,000, which amount may be reduced as a
result of the application of prepayments of the Loans in accordance with
Section 2.8(f). To the extent not previously repaid, all unpaid Loans shall be
paid in full in Dollars by the Borrower on the Maturity Date.

 

41



--------------------------------------------------------------------------------

(b) If the conditions set forth in Section 5.2 are not satisfied or waived on or
prior to the Escrow Expiration Date (or, if prior to such date, the Borrower
provides written notice to the Escrow Agent and the Administrative Agent that it
has determined in its sole discretion that any of the conditions set forth in
Section 5.2 cannot be satisfied by the Escrow Expiration Date), then on the
third Business Day after the Escrow Expiration Date (or such earlier date), the
Borrower shall repay to the Administrative Agent all unpaid Loans, interest,
fees, expenses and other amounts then due and payable.

2.8 Prepayments.

(a) Optional. (i) Prior to the Escrow Release Date, if the Borrower provides
written notice to the Escrow Agent and the Administrative Agent that it has
determined in its sole discretion that any of the conditions set forth in
Section 5.2 cannot be satisfied by the Escrow Expiration Date, the Borrower may
prepay the Loans in whole in accordance with the last sentence of Section 2.4.
On and after the Escrow Release Date, the Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty (but
subject to Section 2.8(a)(ii)), upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
2:00 p.m., New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Lender thereof.
If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein, together with accrued interest to
such date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Notwithstanding the foregoing, any notice of prepayment
delivered in connection with any refinancing of all of the Loans with the
proceeds of such refinancing or of any other incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower, subject to compliance with the obligations under
Section 2.17 in connection with any such revocation, in the event such
contingency is not met. Each prepayment of Loans under this clause (a) shall be
accompanied by accrued interest and fees on the amount prepaid to the date fixed
for prepayment, plus, in the case of any Eurodollar Loans that are prepaid on
any day other than the last day of the Interest Period applicable to it, the
Borrower shall pay any amounts due to the Lenders as a result thereof pursuant
to Section 2.17.

(ii) In the event that, on or prior to the date that is 12 months after the
Effective Date, (x) the Borrower prepays, refinances, substitutes or replaces
any Loans pursuant to this Section 2.8(a) or Section 2.8(b)(iii) with the
proceeds of any new or replacement tranche of term loans issued or Guaranteed by
the Borrower or a Guarantor

 

42



--------------------------------------------------------------------------------

(other than the Utility), which term loans have an All-In Yield that is less
than the All-In Yield of such Loans, (y) the Borrower effects any amendment,
amendment and restatement or other modification of this Agreement which reduces
the All-In Yield of the Loans or (z) a Lender must assign its Loans pursuant to
Section 10.1 as a result of its failure to consent to an amendment, amendment
and restatement or other modification of this Agreement the primary purpose of
which is to reduce the All-In Yield of the Loans (other than, in the case of
each of clauses (x), (y) and (z), in connection with a Change of Control or a
transformative acquisition referred to in the last sentence of this paragraph),
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders, (A) in the case of clauses (x) and (z), a
prepayment premium of 1.00% of the aggregate principal amount of the Loans so
prepaid or assigned, applicable, and (B) in the case of clause (y), a fee equal
to 1.00% of the aggregate principal amount of the applicable Loans for which the
All-In Yield has been reduced pursuant to such amendment. Such amounts shall be
due and payable on the date of such prepayment or the effective date of such
amendment, as the case may be. For purposes of this Section 2.8(a)(ii), a
“transformative acquisition” is any acquisition (together with any related
transaction, including incurrence of indebtedness to finance such acquisition)
or investment by the Borrower or any Significant Subsidiary that (i) is not
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or investment or (ii) if permitted by the terms
of the Loan Documents immediately prior to the consummation of such acquisition
or investment would not, thereafter, result in adequate flexibility under the
Loan Documents for the continuation and/or expansion of the operations of the
Borrower and its Subsidiaries following such consummation, as determined by the
Borrower acting in good faith.

(b) Mandatory.

(i) Excess Cash Flow. Subject to Section 2.8(d), after the Escrow Release Date,
within fifteen Business Days after financial statements have been or are
required to be delivered pursuant to Section 5.1(a) for the relevant Excess Cash
Flow Period (commencing with the Excess Cash Flow Period ending on December 31,
2021), the Borrower shall prepay an aggregate principal amount of Loans equal to
(A) the Applicable ECF Percentage of Excess Cash Flow, if any, for the Excess
Cash Flow Period covered by such financial statements (provided that if at the
time of such prepayment, the Borrower is subject to any other Credit Facility
that requires any mandatory prepayment of the Indebtedness thereunder in a
principal amount determined by a percentage of, or another basis relating to,
Excess Cash Flow, and if applying such percentage or other basis to Excess Cash
Flow for such Excess Cash Flow Period would yield a larger amount of prepayment
hereunder than the Applicable ECF Percentage of such Excess Cash Flow, the
amount in this clause (A) shall be deemed to be such larger amount for purposes
of such prepayment) minus (B) the sum of all voluntary prepayments of the Loans
during such fiscal year pursuant to Section 2.8(a)(i), to the extent such
prepayments are funded with Internally Generated Cash Flow.

 

43



--------------------------------------------------------------------------------

(ii) Proceeds of Dispositions. Subject to Section 2.8(d), if the Borrower or any
Guarantor (other than the Utility) receives Net Proceeds of any Disposition by
the Borrower or such Guarantor that is subject to and made under Section 7.3,
the Borrower shall prepay an aggregate principal amount of Loans equal to 100%
of all Net Proceeds received therefrom on or prior to the date which is five
Business Days after the receipt of such Net Proceeds; provided, that with
respect to any Net Proceeds received with respect to any such Disposition, at
the option of the Borrower and so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower may reinvest all or any portion of
such Net Proceeds in acquisitions of, or investments in, assets useful for its
business within (x) 12 months following receipt of such Net Proceeds or (y) if
Borrower enters into a legally binding commitment to reinvest such Net Proceeds
within 12 months following receipt thereof, within 180 days after entry into
such commitment; provided, further, that if any Net Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, or have not been reinvested within the time period set
forth above, an amount equal to any such Net Proceeds shall be applied as set
forth in the first sentence of this Section 2.8(b)(ii) without giving effect to
the immediately preceding proviso within five Business Days after the Borrower
reasonably determines that such Net Proceeds are no longer intended to be or
cannot be so reinvested to the prepayment of the Loans as set forth in this
Section 2.8; and

(iii) Proceeds of Indebtedness. Subject to Section 2.8(d), if the Borrower or
any Significant Subsidiary incurs or issues any Indebtedness prohibited pursuant
to Section 7.1, the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Proceeds received therefrom on or prior to the date
which is five Business Days after the receipt of such Net Proceeds.

(c) Other Applicable First Lien Indebtedness. In the case of any prepayment
pursuant to Section 2.8(b)(ii), if at the time that such prepayment would be
required, the Borrower is required to prepay or offer to prepay or repurchase
any Indebtedness outstanding at such time that is secured by a Lien on the
Collateral ranking pari passu with the Lien securing the Loans pursuant to the
terms of the documentation governing such Indebtedness (such Indebtedness, the
“Other Applicable First Lien Indebtedness”), then the Borrower, at its election,
may apply a portion of the amount otherwise subject to such prepayment under
Section 2.8(b) on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable First Lien
Indebtedness at such time) to the prepayment of such Other Applicable First Lien
Indebtedness; provided that (x) the portion so allocated to the Other Applicable
First Lien Indebtedness shall not exceed the amount required to be so applied
pursuant to the terms thereof, and any remaining amount shall be applied to
prepay the Loans in accordance with the terms hereof and (y) to the extent the
holders thereof decline to have such Other Applicable First Lien Indebtedness
prepaid or repurchased, any amount not so applied to prepay or repurchase such
Other Applicable First Lien Indebtedness shall be applied to repay the Loans in
accordance with the terms hereof.

(d) Limitations on Net Proceeds. Notwithstanding any other provision of this
Section 2.8, to the extent that all or any part of the Net Proceeds giving rise
to any prepayment event pursuant to Section 2.8(b), if distributed by a
Subsidiary to its parent, including to the Borrower, (i) would result in
material adverse tax consequences to the Borrower or any of its Subsidiaries,
(ii) would violate, require any consent from a Governmental Authority under or
otherwise be prohibited, restricted or delayed by applicable law, rule or
regulation from being distributed to the Borrower, or (iii) would cause the
Utility to be in violation of its authorized capital structure, in

 

44



--------------------------------------------------------------------------------

each case as reasonably determined by the Borrower in good faith, the portion of
such Net Proceeds so affected will not be required to be applied to repay the
Loans; provided that in the case of clause (ii), the Borrower shall, and shall
cause any applicable Subsidiary to, use commercially reasonable efforts
consistent with applicable legal requirements to promptly seek such consent and
take such other actions as required by the applicable law, rule or regulation to
permit such distribution.

(e) Certified Amount. The Borrower shall deliver to the Administrative Agent,
not later than 1:00 p.m. at least one Business Day (or three Business Days if
any Eurodollar Loan will be so prepaid) prior to each prepayment required under
Section 2.8(b), a certificate signed by a Responsible Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and the date of the prepayment.

(f) Application to Amortization Installments. Any prepayment pursuant to
Section 2.8(a) will be applied to the remaining scheduled amortization payments
of the Loans in Section 2.7(a) as directed by the Borrower (or in the absence of
such direction, in direct order of maturity, to the amortization payments of the
Loans) and, if made at a time when Loans of more than one tranche remain
outstanding, will be allocated between each tranche of Loans as directed by the
Borrower (or in the absence of such direction, pro rata based on the aggregate
principal amount of outstanding Loans of each such tranche). Any prepayment
pursuant to Section 2.8(b) will be applied ratably to the remaining scheduled
amortization payments of the Loans in Section 2.7(a), and if made at a time when
Loans of more than one tranche remain outstanding, will be allocated between
each tranche of Loans pro rata based on the aggregate principal amount of
outstanding Loans of each such tranche (except as otherwise provided in the
applicable Extension Amendment, in each case with respect to the applicable
tranche of Loans).

2.9 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Required Lenders have determined in their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the defined term “Interest Period”, of the length of the next Interest Period
to be applicable to such Loans, provided that no Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing and
the Required Lenders have determined in their sole discretion not to permit such
continuations; provided, further, that if the Borrower shall fail to give any
required notice as

 

45



--------------------------------------------------------------------------------

described above in this paragraph, subject to the preceding proviso, such Loans
shall be automatically continued as Eurodollar Loans with an Interest Period of
one month on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each Lender
thereof.

2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.

2.11 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of the Loans shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a default rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.11 plus 2% and (ii) if any interest payable on the
Loans or any other fee payable in connection herewith (excluding any expenses or
other indemnity) shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a default
rate per annum equal to the rate then applicable to ABR Loans plus 2%, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.11(c) shall be payable from time to
time on demand.

2.12 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans, the rate of interest on which is calculated on the basis of ABR, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.

 

46



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall constitute prima facie evidence of such
amounts. The Administrative Agent shall, at the request of the Borrower or any
Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate.

(a) If prior to the first day of any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period,
provided that no Benchmark Transition Event shall have occurred at such time; or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telephonic notice thereof to the Borrower
and the Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurodollar Loans requested to be made on the first day of such Interest
Period shall be made as ABR Loans, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Eurodollar Base Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
has posted such proposed amendment to all Lenders and the Borrower, so long as
the Administrative Agent has not received, by such time, written notice of
objection to such proposed amendment from Lenders comprising the Required
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the
Eurodollar Base Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

47



--------------------------------------------------------------------------------

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.13, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.13.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a borrowing of
Eurodollar Loans, or conversion or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, (x) any Eurodollar Loans requested to be made shall be made as ABR Loans,
(y) any Loans that were to have been converted to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.

2.14 Pro Rata Treatment and Payments; Notes.

(a) [Reserved].

(b) Unless otherwise specified herein (including, without limitation, in
Section 2.6 and Section 10.6), each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts of the Loans then
held by the Lenders.

(c) Notwithstanding anything to the contrary herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 4:00 P.M., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

48



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Effective Date, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.14(d) shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after the Effective Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans from the Borrower within
30 days after written demand therefor.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note (a “Note”) of the Borrower evidencing any Loans of such Lender,
substantially in the form of Exhibit H, with appropriate insertions as to date
and principal amount; provided, that delivery of Notes shall not be a condition
precedent to the occurrence of the Effective Date or the making of Loans on the
Effective Date.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.14(d), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to the Administrative Agent, as the case may be, under
Section 2.14(d) until all such unsatisfied obligations are fully paid, and/or
(ii) so long as such Lender is a Defaulting Lender, hold any such amounts in a
segregated account as cash collateral for, and application to, any funding
obligations of such Lender hereunder, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

49



--------------------------------------------------------------------------------

2.15 Change of Law.

(a) If a Change of Law shall:

(i) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans or Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(ii) impose, modify or hold applicable any reserve, special deposit, compulsory
loan, Federal Deposit Insurance Corporation insurance charge or other similar
insurance charge or similar requirement against assets held by, deposits or
other liabilities in or for the account of, advances, loans or other extensions
of credit by, or any other acquisition of funds by, any Lender that is not
otherwise included in the determination of the Eurodollar Rate, which
requirements are generally applicable to advances, loans and other extensions of
credit made by such Lender; or

(iii) impose on any Lender any other condition that is generally applicable to
loans made by such Lender or participations therein by a Lender;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, by an amount that such Lender or such other Recipient
deems to be material, of making, converting into, continuing or maintaining
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender or such other
Recipient, within ten Business Days after its demand, any additional amounts
necessary to compensate such Lender or such other Recipient for such increased
cost or reduced amount receivable. If any Lender or other Recipient becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled; provided, however, that no
Lender or other Recipient shall be entitled to demand such compensation more
than 90 days following (x) the last day of the Interest Period in respect of
which such demand is made or (y) the repayment of the Loan in respect of which
such demand is made. Notwithstanding any other provision herein, no Lender shall
demand compensation pursuant to this Section 2.15 if it shall not at the time be
the general policy or practice of such Lender to demand such compensation from
similarly situated borrowers (to the extent that such Lender has the right to do
so under its credit facilities with similarly situated borrowers).

(b) If any Lender shall have determined that a Change of Law regarding capital
or liquidity requirements shall have the effect of reducing the rate of return
on such Lender’s capital or the capital of any corporation controlling such
Lender as a consequence of its obligations hereunder to a level below that which
such Lender or such corporation could have achieved but for such Change of Law
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

50



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender or any other Recipient to the Borrower
(with a copy to the Administrative Agent) shall constitute prima facie evidence
of such costs or amounts. Notwithstanding anything to the contrary in this
Section 2.15, the Borrower shall not be required to compensate a Lender or any
other Recipient pursuant to this Section 2.15 for any amounts incurred more than
six months prior to the date that such Lender or such other Recipient notifies
the Borrower of such Lender’s or such other Recipient’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect not to exceed twelve months. The
obligations of the Borrower pursuant to this Section 2.15 shall survive for 90
days after the termination of this Agreement and the payment of the Loans and
all other amounts then due and payable hereunder.

2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the Borrower or Administrative Agent
making the payment) require the deduction or withholding of any Tax from any
such payment, then (A) the Borrower or Administrative Agent, as applicable,
shall withhold or make such deductions as are determined by the Borrower or the
Administrative Agent to be required, (B) the Borrower or Administrative Agent,
as applicable, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Without limiting the provisions of Section 2.16(a), the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c) (i) The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within ten days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or
another Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or another
Recipient, shall be conclusive absent manifest error.

 

51



--------------------------------------------------------------------------------

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (B) the Administrative Agent against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c) relating to the maintenance of a Participant Register and
(C) the Administrative Agent against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 2.16(c)(ii).

(d) Upon request by the Borrower or the Administrative Agent, as the case may
be, after any payment of Taxes by the Borrower or by the Administrative Agent to
a Governmental Authority as provided in this Section 2.16, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(e)(ii)(A), Section 2.16(e)(ii)(B) and
Section 2.16(e)(ii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

 

52



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W- 8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W- 8BEN or W-8BEN-E, as
applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W- 8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

53



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3) (C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(e)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the Effective Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) At no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of,
or credit with respect to, any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made under
this Section 2.16 with respect to the Taxes giving rise to such refund or
credit), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit). The Borrower,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 2.16(f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.16(f), in no event will the indemnified party be required to pay any
amount to the Borrower pursuant to this Section 2.16(f) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.16(f) shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

54



--------------------------------------------------------------------------------

(g) Each party’s obligations under this Section 2.16 shall survive for one year
after the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.17 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss (other than the loss of Applicable Margin)
or expense that such Lender may sustain or incur as a consequence of (a) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto. A certificate as to any
amounts payable pursuant to this Section 2.17 submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive for 90 days after the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or Section 2.16 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole but reasonable judgment of such Lender, cause such
Lender and its lending office(s) to suffer no unreimbursed economic disadvantage
or any legal or regulatory disadvantage, and provided, further, that nothing in
this Section 2.18 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.15 or Section 2.16.

2.19 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests (on its behalf or any of its Participants)
reimbursement for amounts owing pursuant to Section 2.15 or Section 2.16, (b)
provides notice under Section 2.21 or (c) becomes a Defaulting Lender, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.18
which eliminates the continued need for payment of amounts owing pursuant to
Section 2.15 or Section 2.16, (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.17 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15 or Section 2.16,
as the case may be, and (ix) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

55



--------------------------------------------------------------------------------

2.20 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Borrower with the consent of the Administrative Agent, not to be
unreasonably withheld, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.20(a) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto; and

(b) that Defaulting Lender’s right to approve or disapprove any amendment,
supplement, modification, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.1.

If the Borrower and the Administrative Agent reasonably determine in writing
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

56



--------------------------------------------------------------------------------

2.21 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to maintain Loans whose interest is determined
by reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, upon notice
thereof by such Lender to the Borrower (through the Administrative Agent), (a)
any obligation of such Lender to continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender maintaining ABR Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the ABR, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurodollar Rate component of the ABR, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the ABR applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted, together with any additional
amounts required pursuant to Section 2.17.

SECTION 3. [RESERVED].

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender on the Effective Date (and, solely with
respect to those representations and warranties expressly stated to be made as
of the Escrow Release Date, on the Escrow Release Date) that:

4.1 Financial Condition. (a) The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of December 31, 2019, and the
related consolidated statements of income and cash flows for the fiscal year
ended on such date, reported on by Deloitte & Touche LLP, and (b) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of March 31, 2020, and the related consolidated statements of income and cash
flows for the portion of the fiscal year ended on such date, each delivered to
the Administrative

 

57



--------------------------------------------------------------------------------

Agent prior to the Effective Date, in each case, (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, and (ii) present fairly in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of such date, and its consolidated income and its
consolidated cash flows for the respective fiscal year or portion of the fiscal
year then ended, subject, in the case of the financial statements referred to in
clause (b), to the absence of footnotes and to normal year-end audit
adjustments.

4.2 No Change. Since December 31, 2019, no Specified Material Adverse Effect has
occurred.

4.3 Existence; Compliance with Law. Each of the Borrower and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has the organizational power
and organizational authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except for any Requirements of Law being
contested in good faith by appropriate proceedings and except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and corporate authority to execute and deliver and to perform
its obligations under the Loan Documents and to borrow the Loans hereunder. The
Borrower has taken all necessary corporate action to authorize the execution and
delivery of, and performance of its obligations under, the Loan Documents to
which it is a party and to authorize the borrowing of the Loans hereunder on the
terms and conditions of this Agreement. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices which have been obtained or
made and are in full force and effect, (ii) any consent, authorization or filing
that may be required in the future the failure of which to make or obtain could
not reasonably be expected to have a Material Adverse Effect and
(iii) applicable Requirements of Law (including the approval of the CPUC) prior
to foreclosure or other exercise of remedies under the Loan Documents, except
for those consents, authorizations, filings, notices and filings which have
been, or will be on or prior to the Escrow Release Date, duly obtained, taken,
given, waived or made. This Agreement has been, and each other Loan Document
upon execution and delivery will be, duly executed and delivered. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by (x) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally, laws of general
application related to the enforceability of securities secured by real estate
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and (y) applicable Requirements of Law
(including the approval of the CPUC) prior to foreclosure or other exercise of
remedies hereunder or under the other Loan Documents.

 

58



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution and delivery of, and the performance of the
obligations under, this Agreement and the other Loan Documents, the borrowing of
the Loans hereunder and the use of the proceeds thereof will not violate in any
material respect any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Significant Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Loan Documents).

4.6 Litigation. (a) No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against the Borrower or any of its
Significant Subsidiaries or against any of their respective material properties
or revenues with respect to any of the Loan Documents.

(b) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Significant
Subsidiaries or against any of their respective material properties or revenues,
except as disclosed in the Specified Exchange Act Filings, that could reasonably
be expected to have a Material Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Taxes. The Borrower and each of its Significant Subsidiaries has filed or
caused to be filed all Federal and state returns of income and franchise taxes
imposed in lieu of net income taxes and all other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or with respect to any claims or assessments for taxes made against it
or any of its property by any Governmental Authority (other than (i) any amounts
the validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Significant Subsidiaries, as
applicable, and (ii) claims which could not reasonably be expected to have a
Material Adverse Effect). No material tax Liens have been filed against the
Borrower or any of its Significant Subsidiaries other than (A) Liens for taxes
which are not delinquent or (B) Liens for taxes which are being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable.

4.9 Federal Regulations. No part of the proceeds of any Loans hereunder, will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.

4.10 ERISA. No Reportable Event has occurred during the five year period prior
to the date on which this representation is made with respect to any Plan, and
each Plan has complied with the applicable provisions of ERISA and the Code,
except, in each case, to the extent that any such Reportable Event or failure to
comply with the applicable provisions of ERISA or the Code

 

59



--------------------------------------------------------------------------------

could not reasonably be expected to result in a Material Adverse Effect. During
the five year period prior to the date on which this representation is made,
there has been no (i) failure to make a required contribution to any Plan that
would result in the imposition of a Lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a Lien or encumbrance; or (ii) “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived, except, in each case, to the extent that such event could
not reasonably be expected to result in a Material Adverse Effect. No
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plan) did not, as of the last annual valuation date for which
a certified actuarial valuation report is available prior to the date on which
this representation is made, exceed the value of the assets of such Plan
allocable to such accrued benefits, except as could not reasonably be expected
to result in a Material Adverse Effect. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan during the five year period prior to the date on which this
representation is made that has resulted or could reasonably be expected to
result in a material liability under ERISA, and neither the Borrower nor any
Commonly Controlled Entity would become subject to any liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made, except as could not reasonably be
expected to result in a Material Adverse Effect. No such Multiemployer Plan is
in endangered or critical status (within the meaning of Section 305 of ERISA) or
in Insolvency.

4.11 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. On the
Effective Date, the Borrower is not subject to regulation under any Requirement
of Law (other than (a) Regulation X of the Board and (b) Sections 817-830, and
Sections 701 and 851 of the California Public Utilities Code) that limits its
ability to incur Indebtedness under this Agreement.

4.12 Use of Proceeds. The proceeds of the Loans shall be used to fund the
transactions contemplated under the Plan of Reorganization.

4.13 Environmental Matters. Except as disclosed in the Specified Exchange Act
Filings, the Borrower and its Significant Subsidiaries are not subject to any
pending violations or liabilities under Environmental Laws or relating to the
disposal, spill or other release of Materials of Environmental Concern that
would reasonably be expected to have a Material Adverse Effect, and, to the
knowledge of the Borrower, there are no facts, circumstances or conditions that
could reasonably be expected to give rise to such violations or liabilities.

4.14 Regulatory Matters. Solely by virtue of the execution, delivery and
performance of, or the consummation of the transactions contemplated by this
Agreement, no Lender shall be or become subject to regulation under the FPA or
as a “public utility” or “public service corporation” or the equivalent under
any Requirement of Law.

 

60



--------------------------------------------------------------------------------

4.15 Sanctions; Anti-Corruption. None of the Borrower, any of its Subsidiaries,
nor, to the knowledge of the Borrower, any director, officer, agent, Affiliate
or employee of the Borrower or any of its Subsidiaries is currently (i) the
subject of any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department or the U.S. State Department
(“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of any Sanctions. None of the
Borrower, any of its Subsidiaries nor, to the knowledge of the Borrower, any
director, officer, agent, Affiliate or employee of the Borrower or any of its
Subsidiaries, has taken any action, directly or indirectly, that would result in
a violation in any material respect by any such Person of the United States
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”) or of any other
anti-bribery or anti-corruption laws, rules, regulations legally applicable to
such Persons (collectively, “Anti-Corruption Laws”). The Borrower will not use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds (a) to any Subsidiary, Affiliate, joint venture partner or other Person
or entity, to fund the activities of any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
any Sanctions, or (b) directly, or, to the knowledge of the Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA or of any
Anti-Corruption Laws.

4.16 Affected Financial Institutions. The Borrower is not an Affected Financial
Institution.

4.17 Solvency. As of the Escrow Release Date (after giving effect to the Plan of
Reorganization and the transactions described therein), the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

4.18 Disclosure.

(a) All written information relating to the Borrower, its Subsidiaries and their
respective businesses, other than any projections, estimates and other
forward-looking materials and information of a general economic or industry
specific nature, that has been provided by or on behalf of the Borrower to the
Administrative Agent or the Lenders in connection with the transactions
contemplated hereby does not, when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made (giving effect to all
supplements and updates thereto). Any projected information, estimates, other
forward-looking materials and pro forma financial information that have been
made available to any Lenders or the Administrative Agent prior to the Effective
Date in connection with the transactions contemplated hereby have been prepared
in good faith based upon assumptions believed by the Borrower to be reasonable
as of the date such information was furnished to the Lenders and as of the
Effective Date (it being understood that actual results may vary materially from
such projections and pro forma information and such projections and pro forma
information are not a guarantee of performance).

 

61



--------------------------------------------------------------------------------

(b) As of each of the Effective Date and the Escrow Release Date, to the
knowledge of the Borrower, the information included in any Beneficial Ownership
Certification provided on or prior to such date to any Lender in connection with
this Agreement is true and correct in all respects.

4.19 Validity of Security Interests. Upon execution thereof, the Security
Documents will (to the extent required thereby) create in favor of the
Collateral Agent, for the benefit of the Lenders, a valid and enforceable Lien
on and security interest in the Collateral (subject to any limitations specified
therein) and (i) when financing statements and other filings in appropriate form
are filed in the offices specified in the Pledge Agreement or Escrow Agreement,
as applicable, or (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Pledge Agreement or the Escrow
Agreement, as applicable), the Liens created by the Security Documents shall
constitute perfected Liens on, and security interests in, all right, title and
interest of the Borrower in such Collateral to the extent perfection can be
obtained by filing financing statements or by possession or control, in each
case subject to no Liens other than Liens permitted hereunder.

4.20 Ownership of Property. As of the Escrow Release Date, each of the Borrower
and its Significant Subsidiaries has good title to, or valid leasehold interests
in, all its real and personal property material to its business, subject to no
Liens other than Permitted Liens, except for where the failure would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

4.21 Covered Entity. The Borrower is not a Covered Entity.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to the Effective Date. The occurrence of the Effective Date and
the obligation of each Lender to make its Loans hereunder on the Effective Date
is subject to the satisfaction of the following conditions precedent:

(a) Credit Agreement and Escrow Agreement. The Administrative Agent shall have
received (i) this Agreement (including copies of all schedules attached hereto
in a form reasonably satisfactory to the Lenders), executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1 and
(ii) the Escrow Agreement, executed and delivered by the Escrow Agent, the
Borrower, the Administrative Agent and the Collateral Agent.

(b) Consents and Approvals. All governmental and third party consents and
approvals necessary in connection with the execution and delivery of this
Agreement and the other Loan Documents (to the extent executed on the date on
which this representation is being made and other than any consents or approvals
required to be obtained after the Effective Date but on or prior to the Escrow
Release Date) and the consummation of the transactions contemplated hereby shall
have been obtained and be in full force and effect.

 

62



--------------------------------------------------------------------------------

(c) KYC Information. At least three Business Days prior to the Effective Date,
the Administrative Agent and each Lender shall have received all documentation
and information relating to the Borrower as is reasonably requested in writing
by the Administrative Agent and/or any such Lender at least ten Business Days
prior to the Effective Date that is required by Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation. If the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation and the Administrative Agent or any Lender so request at least five
Business Days prior to the Effective Date, then at least three Business Days
prior to the Effective Date, the Borrower shall have delivered to the
Administrative Agent and/or any such Lender a Beneficial Ownership Certification
in relation to the Borrower.

(d) Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid on the Effective Date.

(e) Closing Certificate; Certified Articles of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Effective Date, substantially in the form of Exhibit D,
with appropriate insertions and attachments, including the articles of
incorporation of the Borrower certified as of a recent date by the Secretary of
State of the State of California, (ii) a good standing certificate for the
Borrower dated as of a recent date from the Secretary of State of the State of
California, and (iii) a certificate of a Responsible Officer, dated the
Effective Date, confirming the satisfaction of the conditions precedent set
forth in Section 5.1(g) and Section 5.1(h).

(f) Legal Opinion. The Administrative Agent shall have received the legal
opinion of (i) Hunton Andrews Kurth LLP, counsel to the Borrower, and
(ii) Munger, Tolles & Olson LLP, special California regulatory counsel to the
Borrower, each in a form reasonably satisfactory to the Administrative Agent.

(g) Representations and Warranties. Each of the representations and warranties
made by the Borrower in this Agreement on the Effective Date that does not
contain a materiality qualification shall be true and correct in all material
respects on and as of the Effective Date, and each of the representations and
warranties made by the Borrower in this Agreement on the Effective Date that
contains a materiality qualification shall be true and correct on and as of the
Effective Date (or, in each case, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true and correct in all material respects, or true and correct,
as the case may be, as of such earlier date).

(h) No Default. No Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from the funding of the Loans
on the Effective Date.

(i) Notice of Borrowing. The Administrative Agent shall have received a notice
of borrowing in accordance with the requirements of Section 2.2.

(j) Funding Transactions Order. The Administrative Agent shall have received an
Officer’s Certificate certifying that, on the Effective Date, (i) the Funding
Transactions Order is not stayed and is in full force and effect, (ii) except
for any amendment, supplement or other modification to which the Required
Lenders have provided their written consent, the Funding Transactions Order has
not been amended, supplemented, or otherwise modified in a manner materially
adverse to the interests of the Lenders and (iii) the Borrower and the Utility
are in compliance in all material respects with the Funding Transactions Order.

 

63



--------------------------------------------------------------------------------

5.2 Conditions to the Escrow Release Date. The occurrence of the Escrow Release
Date and the release of the proceeds of the Loans from the Escrow Account to the
Borrower pursuant to Section 2.4 and the Escrow Agreement on the Escrow Release
Date is subject to the satisfaction of the following conditions precedent:

(a) delivery by the Borrower to the Escrow Agent and the Administrative Agent of
an Officer’s Certificate certifying that, prior to or concurrently with the
release of funds from the Escrow Account, each of the following:

(i) the Confirmation Order shall not be stayed and shall be in full force and
effect;

(ii) neither the Plan of Reorganization nor the Confirmation Order shall have
been amended or modified or any condition contained therein waived, in each case
following the Effective Date, in any manner materially adverse to the Lenders;
provided that this condition shall be deemed to be satisfied with respect to the
Confirmation Order if the proposed Escrow Release Date occurs not less than
three Business Days after the entry of the Confirmation Order by the Bankruptcy
Court, unless (i) within such three Business Day period, the Required Lenders
notify the Borrower and the Administrative Agent, or the Administrative Agent in
its sole discretion notifies the Borrower, that any such amendments,
modifications or waivers with respect to the Confirmation Order since the
Effective Date is materially adverse to the Lenders and (ii) the Borrower shall
not have obtained the written consent of the Administrative Agent and the
Required Lenders to such amendments, modifications or waivers;

(iii) all conditions precedent to the effectiveness of the Plan of
Reorganization (other than the receipt by the Borrower of the net proceeds from
the Loans) shall have been, or substantially concurrently with the release of
the funds held in the Escrow Account, will be, satisfied or waived (to the
extent such waiver is not materially adverse to the Lenders);

(iv) the Borrower and the Utility shall be in compliance in all material
respects with the Confirmation Order;

(v) all documents necessary to implement the Plan of Reorganization and the
financing and distributions contemplated thereunder shall have been executed;

(vi) (A) the transactions as described and defined in the Plan of Reorganization
to occur upon the Effective Date (as defined in the Plan of Reorganization)
shall have been consummated, or substantially concurrently with the release of
the funds held in the Escrow Account will be consummated, including the
following:

(I) the Borrower shall have consummated, or shall consummate substantially
concurrently with the release of the funds held in the Escrow Account, one or
more public or private offerings (including rights offerings) or private
placements of common stock of the Borrower (including securities exercisable
for, exchangeable or convertible into, or purchase contracts to acquire, common
stock of the Borrower), for aggregate gross proceeds of at least $9,000,000,000;

 

64



--------------------------------------------------------------------------------

(II) the Borrower shall have entered into, or shall enter into substantially
concurrently with the release of the funds held in the Escrow Account, the
Revolving Credit Agreement, and shall have borrowed, or shall borrow
substantially concurrently with the release of the funds held in the Escrow
Account, pursuant to the issuance of the Pari Passu Notes, an aggregate gross
amount equal to $4,750,000,000 less the face amount of the Loans; and

(III) the Utility (1) shall have entered into, or shall enter into substantially
concurrently with the release of the funds held in the Escrow Account, the
Utility Credit Agreements, and shall have borrowed, or shall borrow
substantially concurrently with the release of the funds held in the Escrow
Account, certain amounts pursuant to the Utility Credit Agreements, and
(2) shall have consummated, or shall consummate substantially concurrently with
the release of the funds held in the Escrow Account, one or more public or
private offerings of Utility First Mortgage Bonds, in an aggregate principal
amount, together with the aggregate gross amount of borrowings pursuant to
clause (1), equal to $11,925,000,000; and

(B) the Borrower and the Utility shall have received, or shall receive
substantially concurrently with the release of the funds held in the Escrow
Account, the net proceeds from each of the financing transactions described in
clauses (I) through (III) above; and

(vii) (A) all obligations under the DIP Facilities (as defined in the Plan of
Reorganization) (other than contingent obligations not yet due and payable)
shall have been paid in full (and all commitments thereunder terminated), or
shall be paid in full (and all commitments thereunder terminated) substantially
concurrently with the release of the funds held in the Escrow Account, and
(B) all liens related thereto shall have been extinguished, terminated or
otherwise released or shall be extinguished, terminated or otherwise released
substantially concurrently with the release of the funds held in the Escrow
Account;

(b) the Administrative Agent shall have received:

(i) a pledge agreement (the “Pledge Agreement”), in a form satisfactory to the
Administrative Agent, duly executed by the Borrower, the Administrative Agent,
the Collateral Agent and the other secured representatives named therein;

(ii) a UCC-1 financing statement in form appropriate for filing under the
Uniform Commercial Code of the State of California in order to perfect the first
priority Liens, subject to Permitted Liens, covering the Collateral as defined
and described in the Pledge Agreement;

(iii) certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name the Borrower as debtor and that
are filed in those state and county jurisdictions in which the Borrower is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate;

 

65



--------------------------------------------------------------------------------

(iv) confirmation that the Collateral Agent has received the certificate
representing the common stock of Utility pledged pursuant to the Pledge
Agreement, together with an undated stock or similar power for such certificate
executed in blank by a duly authorized officer of the Borrower;

(v) the legal opinion of (i) Hunton Andrews Kurth LLP, counsel to the Borrower,
and (ii) Munger, Tolles & Olson LLP, special California regulatory counsel to
the Borrower, each in respect of the Pledge Agreement and in a form reasonably
satisfactory to the Administrative Agent;

(vi) a solvency certificate from the chief financial officer of the Borrower in
substantially the form of Exhibit I hereto;

(vii) confirmation that the Lenders, the Arrangers and the Administrative Agent
shall have received (or substantially concurrently with the release of the funds
held in the Escrow Account, shall receive) all fees required to be paid in
respect of the Loans, and all expenses in respect of the Loans for which
invoices have been presented on or before the date that is two Business Days
prior to the Escrow Release Date; and

(viii) solely to the extent that any applicable change has occurred with respect
to the Borrower that would cause any delivery made pursuant to Section 5.1(c) no
longer accurate, evidence that at least three Business Days prior to the Escrow
Release Date, the Administrative Agent and each Lender shall have received all
documentation and information relating to the Borrower as is reasonably
requested in writing by the Administrative Agent and/or any such Lender at least
ten Business Days prior to the Effective Date that is required by Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation (if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation and the Administrative Agent or any Lender so
request at least five Business Days prior to the Escrow Release Date, then at
least three Business Days prior to the Escrow Release Date, the Borrower shall
have delivered to the Administrative Agent and/or any such Lender a Beneficial
Ownership Certification in relation to the Borrower); and

(c) The representations and warranties contained in Article IV that are made as
of the Escrow Release Date shall be true and correct in all material respects as
of the Escrow Release Date.

5.3 Determinations under Sections 5.1 and 5.2. For purposes of determining
compliance with the conditions specified in Section 5.1 and Section 5.2, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date or the Escrow
Release Date, as the case may be, specifying its objection thereto.

 

66



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that so long as any Loan, or any other Obligation
(other than contingent indemnification obligations) hereunder remains
outstanding, the Borrower shall and, with respect to Section 6.3 and
Section 6.6(b), shall cause its Significant Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent with a copy for
each Lender, and the Administrative Agent shall deliver to each Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
the absence of footnotes and normal year-end audit adjustments).

All such financial statements shall (x) be complete and correct in all material
respects and (y) shall be prepared in reasonable detail and in accordance with
GAAP applied (except as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein) consistently throughout the
periods reflected therein and with prior periods, subject, in each case to the
absence of footnotes and to normal year-end audit adjustments. The Borrower
shall be deemed to have delivered the financial statements required to be
delivered pursuant to this Section 6.1 upon the filing of such financial
statements by the Borrower through the SEC’s EDGAR system (or any successor
electronic gathering system that is publicly available free of charge) or the
publication by the Borrower of such financial statements on its website.

6.2 Certificates; Other Information. Furnish to the Administrative Agent, for
delivery to the Lenders:

(a) within five Business Days after the delivery of any financial statements
pursuant to Section 6.1, a certificate of a Responsible Officer (i) stating that
such Responsible Officer has obtained no actual knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
such certificate delivered in respect of any financial statements pursuant to
Section 6.1(a), setting forth reasonably detailed calculations of the Borrower’s
Excess Cash Flow for the Excess Cash Flow Period covered by such financial
statements;

 

67



--------------------------------------------------------------------------------

(b) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities, provided that, such financial statements
and reports shall be deemed to have been delivered upon the filing of such
financial statements and reports by the Borrower through the SEC’s EDGAR system
(or any successor electronic gathering system that is publicly available free of
charge) or publication by the Borrower of such financial statements and reports
on its website;

(c) promptly, such additional financial and other information (other than any
such information the disclosure of which is prohibited by applicable law or
binding agreement or subject to attorney-client privilege or constitutes
attorney-work product or constitutes non-financial trade secrets or
non-financial proprietary information so long as (x) such confidentiality
obligation was not entered into in contemplation hereof and (y) the Borrower
provides such Lender with notice that information is being withheld due to the
existence of such confidentiality obligation) as any Lender, through the
Administrative Agent, may from time to time reasonably request; and

(d) promptly, such documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.

6.3 Payment of Taxes. Pay all taxes due and payable or any other tax assessments
made against the Borrower or any of its Significant Subsidiaries or any of their
respective property by any Governmental Authority (other than (a) any amounts
the validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Significant Subsidiaries, as
applicable or (b) where the failure to effect such payment could not reasonably
be expected to have a Material Adverse Effect).

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (c) comply with all Requirements
of Law except for any Requirements of Law being contested in good faith by
appropriate proceedings or except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty excepted, except to the extent that failure to do so could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (b) maintain with financially sound and reputable insurance companies
insurance on all its material property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business of comparable size and
financial strength and owning similar properties in the same general areas in
which the Borrower operates, which may include self-insurance, if determined by
the Borrower to be reasonably prudent.

 

68



--------------------------------------------------------------------------------

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) unless a
Default or Event of Default has occurred and is continuing, not more than once a
year and after at least five Business Days’ notice, (i) permit representatives
of any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Significant Subsidiaries with officers and employees of the
Borrower and its Significant Subsidiaries and (ii) use commercially reasonable
efforts to provide for the Lenders (in the presence of representatives of the
Borrower) to meet with the independent certified public accountants of the
Borrower and its Significant Subsidiaries; provided, that any such visits or
inspections shall be subject to such conditions as the Borrower and each of its
Significant Subsidiaries shall deem necessary based on reasonable considerations
of safety, security and confidentiality; and provided, further, that neither the
Borrower nor any Significant Subsidiary shall be required to disclose to any
Person any information the disclosure of which is prohibited by applicable law
or binding agreement or subject to attorney-client privilege or constitutes
attorney-work product or constitutes non-financial trade secrets or
non-financial proprietary information so long as (x) such confidentiality
obligation was not entered into in contemplation hereof and (y) the Borrower
provides such Lender with notice that information is being withheld due to the
existence of such confidentiality obligation.

6.7 Notices. Give notice to the Administrative Agent, and the Administrative
Agent shall deliver such notice to each Lender, promptly upon any Responsible
Officer obtaining knowledge of:

(a) the occurrence of any Default or Event of Default; or

(b) the occurrence of an ERISA Event which, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect (provided,
that, any judicial proceeding instituted by PBGC that, within 60 days after the
institution of such proceeding, has been withdrawn or stayed by PBGC or
otherwise, shall be disregarded for the purpose of this Section 6.7(b)).

6.8 Maintenance of Licenses, etc. Maintain in full force and effect any
authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.9 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or by the Required Lenders through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or the execution, acknowledgment, filing or recordation thereof,
and (b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
documents,

 

69



--------------------------------------------------------------------------------

agreements and other instruments as reasonably required from time to time to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject the Borrower’s properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of the Security Documents and any of the Liens
intended to be created thereby and (iv) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Lenders and the Agents
the rights granted or now or hereafter intended to be granted to the Lenders and
the Agents under the Security Documents or under any other instrument executed
in connection with the Security Documents.

6.10 Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain a rating of the Loans by each of S&P and Moody’s; provided
that in no event shall the Borrower be required to maintain any specific rating
with any such agency.

6.11 Use of Proceeds. The Borrower shall use the proceeds of the Loans in
accordance with Section 4.12.

6.12 Future Guarantees. If any Subsidiary that is not a Guarantor expressly
Guarantees any Indebtedness or potential Indebtedness of the Borrower that has
been or may be incurred under any Material Credit Facility, then the Borrower
shall cause that Subsidiary to fully and unconditionally Guarantee the
Obligations and become a Guarantor by executing a guarantee agreement in
substantially the form required to be delivered by a Guarantor under the Pari
Passu Notes Indenture as in effect on the date hereof, mutatis mutandis, or
otherwise reasonably satisfactory to the Administrative Agent and delivering it
to the Administrative Agent concurrently with such Subsidiary entering into such
Guarantee of such Indebtedness or potential Indebtedness of the Borrower.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that so long as any Loan, or any other Obligation
(other than contingent indemnification obligations) hereunder remains
outstanding:

7.1 Liens.

(a) The Borrower shall not incur, issue, assume or guarantee any Indebtedness
secured by a Lien upon any of the Collateral, other than:

(i) Liens securing Pari Passu Obligations incurred by the Borrower pursuant to
Revolving Credit Facilities and the issuance and creation of letters of credit
and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof); provided that (A) the aggregate principal amount of such Pari Passu
Obligations does not at any one time outstanding exceed the greater of (i)
$1.0 billion and (ii) 1.3% of Consolidated Net Tangible Assets of the Borrower
and (B) any such Pari Passu Obligations that are Superior Revolving Credit
Agreement Obligations do not exceed $650 million;

 

70



--------------------------------------------------------------------------------

(ii) Liens securing Pari Passu Obligations incurred by the Borrower pursuant to
(A) this Agreement, (B) the Pari Passu Notes in respect of any Indebtedness
outstanding thereunder on the Escrow Release Date and (C) any Permitted
Refinancing Debt incurred in exchange for or the net proceeds of which are used
to refund, replace or refinance Indebtedness described in clauses (A), (B) or
(C) of this clause (ii); and

(iii) Liens securing Future Pari Passu Obligations incurred by the Borrower, so
long as after giving effect to such incurrence the Consolidated Fixed Charge
Coverage Ratio of the Borrower for the most recently ended four fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such Liens are incurred would have been at least 2.00 to 1.00.

All Indebtedness outstanding under the Revolving Credit Agreement on the Escrow
Release Date will be treated as incurred on the Escrow Release Date under clause
(i) above, and all Indebtedness outstanding under this Agreement on the Escrow
Release Date will be treated as incurred on the Escrow Release Date under clause
(ii) above.

(b) The Borrower shall not, and shall not permit any of its Significant
Subsidiaries to, incur, issue, assume or guarantee any Indebtedness secured by a
Lien upon any property or assets (other than the Collateral) of the Borrower or
such Significant Subsidiary, without effectively providing that the Obligations
(together with, if the Borrower so determines, any other Indebtedness or
obligation then existing or thereafter created ranking equally with the
Obligations) will be secured equally and ratably with (or prior to) such
Indebtedness so long as such Indebtedness is so secured, except that the
foregoing limitation on Liens on property or assets other than Collateral will
not, however, apply to the following (collectively, “Permitted Liens”):

(i) Liens in existence on the Effective Date (other than any Liens securing the
HoldCo Credit Agreements, the Utility Credit Agreements or the Utility First
Mortgage Bonds), including (A) any Liens on the Escrow Account and amounts on
deposit therein and (B) solely from the period continuing until the Escrow
Release Date, Liens securing obligations under the DIP Facilities (as defined in
the Plan of Reorganization);

(ii) Liens for Taxes not yet due or payable or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or the relevant Significant
Subsidiary, as the case may be, in conformity with GAAP;

(iii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(iv) pledges or deposits in connection with workers’ compensation, employee
benefits (including employee benefit plans covered by ERISA), unemployment
insurance and other social security legislation or in connection with compliance
with any and all foreign, federal, state, local or municipal laws, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
governmental authority or other requirements of law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as may now or at any time
hereafter be in effect;

 

71



--------------------------------------------------------------------------------

(v) deposits to secure (A) the performance of bids, trade contracts (other than
for borrowed money), leases, statutory and regulatory obligations, governmental
contracts, agreements with utilities, surety and appeal bonds, performance
bonds, and other obligations of a like nature incurred in the ordinary course of
business or (B) letters of credit, bank guaranties or similar instruments to
support any of the foregoing items;

(vi) easements, rights-of-way, conservation easements, restrictions, minor
defects or irregularities in title and other similar encumbrances imposed by law
or incurred in the ordinary course of business that, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Borrower
and its Significant Subsidiaries, taken as a whole;

(vii) precautionary or purported Liens evidenced by the filing of UCC financing
statements or similar financing statements under applicable Requirements of Law;

(viii) leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Significant Subsidiaries, in each case, in the ordinary course of business and
that do not secure any Indebtedness;

(ix) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(x) any interest or title of a lessor under any lease entered into by the
Borrower or any Significant Subsidiary thereof in the ordinary course of
business and covering only the assets so leased;

(xi) (A) Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default and (B) any pledge
and/or deposit securing any settlement of litigation;

(xii) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower on deposit with such bank;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of any asset in the ordinary course of
business and not prohibited by this Agreement;

(xiv) Liens solely on any cash earnest money deposits in connection with any
letter of intent or purchase agreement;

(xv) Liens securing Indebtedness with respect to Capital Lease Obligations and
purchase money Indebtedness; provided that the aggregate outstanding principal
amount of Indebtedness with respect to Capital Lease Obligations shall not
exceed, at any one time outstanding, the greater of (i) $20 million and (ii)
0.025% of Consolidated Net Tangible Assets of the Borrower; provided further
that (i) such Liens shall be created substantially simultaneously with the
incurrence of such Indebtedness or within 180 days after

 

72



--------------------------------------------------------------------------------

completion of the acquisition, construction, repair, restoration, replacement,
expansion, installation or improvement (as applicable) of the property subject
to such Liens and (ii) such Liens attach at all times only to the property so
financed except (A) for accessions to the property and the proceeds thereof and
(B) that individual financings of property provided by one lender may be
cross-collateralized to other financings of property provided by such lender;

(xvi) rights reserved to or vested in others to take or receive any part of, or
royalties related to, the power, gas, oil, coal, lignite or other minerals or
timber generated, developed, manufactured or produced by, or grown on, or
acquired with, any property of the Borrower and its Significant Subsidiaries in
the ordinary course of business;

(xvii) Liens upon the production from property of power, gas, oil, coal, lignite
or other minerals or timber, and the by-products and proceeds thereof, to secure
the obligations or pay all or part of the expenses of development of such
property only out of such production or proceeds incurred in the ordinary course
of business;

(xviii) Liens arising out of all presently existing and future division and
transfer orders, advance payment agreements, processing contracts, gas
processing plant agreements, operating agreements, gas balancing or deferred
production agreements, pooling, unitization or communitization agreements,
pipeline, gathering or transportation agreements, platform agreements, cycling
agreements, construction agreements, shared facilities agreements, salt water or
other disposal agreements, leases or rental agreements, farm-out and farm-in
agreements, development agreements, and any and all other contracts or
agreements covering, arising out of, used or useful in connection with or
pertaining to the development, operation, production, sale, use, purchase,
exchange, storage, separation, dehydration, treatment, compression, gathering,
transportation, processing, improvement, marketing, disposal or handling of any
property of the Borrower and its Significant Subsidiaries; provided that such
agreements are entered into in the ordinary course of business;

(xix) Liens on the assets or properties of any Regulated Utility or any of its
Subsidiaries securing Indebtedness or other obligations of such Regulated
Utility or any of its Subsidiaries;

(xx) Liens on the assets or properties of any Regulated Utility or any of its
Subsidiaries securing obligations of such Regulated Utility or any of its
Subsidiaries under any cash management agreement or Indebtedness of such
Regulated Utility or any of its Subsidiaries under any Swap Agreement; and

(xxi) other Liens securing Indebtedness or other obligations in an aggregate
outstanding amount not to exceed, at any one time outstanding, the greater of
(i) $60 million and (ii) 0.076% of Consolidated Net Tangible Assets of the
Borrower.

7.2 Restrictions on Sales and Leasebacks. The Borrower shall not, and shall not
permit any of its Significant Subsidiaries to, enter into any Sale and Leaseback
Transaction involving any of the property or assets of the Borrower or such
Significant Subsidiary used or useful in the

 

73



--------------------------------------------------------------------------------

Borrower’s or such Significant Subsidiary’s business, whether now owned or
hereafter acquired, and having a fair market value in excess of 2.5% of
Consolidated Net Tangible Assets of the Borrower as determined in good faith by
a responsible financial or accounting officer of the Borrower, unless:

(a) the Borrower or such Significant Subsidiary, as the case may be, could incur
a Lien on such property or assets under the restrictions described in
Section 7.1(b) in an amount at least equal to the Attributable Debt with respect
to the Sale and Leaseback Transaction without equally and ratably securing the
Obligations; or

(b) the Borrower, within 180 days after the sale or transfer by the Borrower or
such Significant Subsidiary, applies to the retirement of the Borrower’s funded
debt (defined as indebtedness for borrowed money having a maturity of, or by its
terms extendible or renewable for, a period of more than 12 months after the
date of determination of the amount thereof) an amount equal to the greater of
(i) the net proceeds of the sale of the property or assets sold and leased
pursuant to such arrangement, or (ii) the fair market value of the property or
assets so sold and leased (subject to credits for certain voluntary retirements
of funded debt) as determined in good faith by the Borrower’s board of
directors.

7.3 Consolidation, Merger and Sale. The Borrower shall not (a) consolidate with
or merge into any other Person or convey, transfer or lease the properties and
assets of the Borrower and its Subsidiaries (considered as a single enterprise)
substantially as an entirety to any Person or (b) permit any of its Subsidiaries
to enter into any such transaction or series of transactions if it would result
in the disposition of the consolidated properties and assets of the Borrower and
its Subsidiaries (considered as a single enterprise) substantially as an
entirety, unless, in each case:

(i) either (A) in the case of a consolidation or merger, the Borrower is the
surviving entity, or (B) the Person formed by or surviving such consolidation or
merger (if other than the Borrower) or the Person to which such sale,
assignment, transfer, conveyance, lease or other disposition has been made (such
Person, the “Successor Company”) expressly assumes, pursuant to an assumption
agreement executed and delivered to the Administrative Agent and the Collateral
Agent, the payment of the principal of (and premium, if any) and interest on all
the Loans and the performance of every covenant of this Agreement on the part of
the Borrower to be performed or observed and all obligations under the other
Loan Documents;

(ii) the Successor Company, if any, is an entity organized and existing under
the laws of the United States, any state thereof or the District of Columbia;

(iii) immediately after giving effect to such transactions, no Default or Event
of Default exists; and

(iv) the Borrower has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such transaction
complies with this covenant and that all conditions precedent provided for in
this Agreement relating to such transaction have been complied with.

 

74



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower may merge or consolidate with or
transfer all or substantially all of its assets to an Affiliate that has no
significant assets or liabilities and was formed solely for the purpose of
changing the Borrower’s jurisdiction of organization or the Borrower’s form of
organization; provided that the successor assumes all of the Borrower’s
obligations under this Agreement and the other Loan Documents.

Upon any merger or consolidation, or any sale, assignment, transfer, conveyance
or other disposition of all or substantially all of the properties or assets of
the Borrower and its Subsidiaries taken as a whole, in each case, in accordance
with the provisions of this Agreement described in the first paragraph of this
Section 7.3, the Successor Company, if any, will succeed to and be substituted
for the Borrower, and may exercise every right and power of the Borrower under
this Agreement and the other Loan Documents, with the same effect as if the
Successor Company had been named as the Borrower in this Agreement, and, in the
case of such a sale, assignment, transfer, conveyance or other disposition of
properties or assets, the Borrower shall be released and relieved from any
obligations under this Agreement and the other Loan Documents without further
action.

7.4 Ownership of Utility Common Stock. Permit ownership by the Borrower, at any
time, either directly, or indirectly through one or more Subsidiaries, of less
than 100% of the outstanding common stock of the Utility.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing on or after the
Effective Date:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made,
unless, as of any date of determination, the facts or circumstances to which
such representation or warranty relates have changed with the result that such
representation or warranty is true and correct in all material respects on such
date; or

(c) the Borrower shall default in the observance or performance of any agreement
contained in Section 6.4(a)(i), Section 6.7(a) or Section 7 (other than
Section 7.2) ; or

(d) the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in Section 8(a), Section 8(b) or Section 8(c)), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent at the request of the Required Lenders; or

 

75



--------------------------------------------------------------------------------

(e) the Borrower or any of its Significant Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the due date with respect thereto (after
giving effect to any period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created); or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or (in the case of all Indebtedness other than
Indebtedness under any Swap Agreement) to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this Section 8(e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this Section 8(e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $200,000,000; provided further, that unless
payment of the Loans hereunder has already been accelerated, if such default
shall be cured by the Borrower or such Significant Subsidiary or waived by the
holders of such Indebtedness and any acceleration of maturity having resulted
from such default shall be rescinded or annulled, in each case, in accordance
with the terms of such agreement or instrument, without any modification of the
terms of such Indebtedness requiring the Borrower or such Significant Subsidiary
to furnish security or additional security therefor, reducing the average life
to maturity thereof or increasing the principal amount thereof, or any agreement
by the Borrower or such Significant Subsidiary to furnish security or additional
security therefor or to issue in lieu thereof Indebtedness secured by additional
or other collateral or with a shorter average life to maturity or in a greater
principal amount, then any Default hereunder by reason thereof shall be deemed
likewise to have been thereupon cured or waived; or

(f) after the Escrow Release Date, (i) the Borrower or any of its Significant
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Significant
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of its Significant
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any of its Significant Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

76



--------------------------------------------------------------------------------

(g) there occurs any ERISA Event that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Significant Subsidiaries by a court of competent jurisdiction
involving in the aggregate a liability (not paid or, subject to customary
deductibles, fully covered by insurance as to which the relevant insurance
company has not denied coverage) of $200,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 45 days from the entry thereof unless, in the case of a discharge,
such judgment or decree is due at a later date in one or more payments and the
Borrower or such Significant Subsidiary satisfies the obligation to make such
payment or payments on or prior to the date such payment or payments become due
in accordance with such judgment or decree; or

(i) there shall have occurred a Change of Control; or

(j) (i) any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect, (ii) the Borrower contests in any manner in writing the validity or
enforceability of any such Loan Document or the validity or perfection of any
Lien on any Collateral purported to be covered by the Pledge Agreement (or prior
to the Escrow Release Date, the Escrow Agreement), (iii) the Borrower denies in
writing that it has any or further liability or obligation under any such Loan
Document, or purports in writing to revoke, terminate or rescind any such Loan
Document, (iv) with respect to the Pledge Agreement (or prior to the Escrow
Release Date, the Escrow Agreement), the Collateral Agent shall not have or
shall cease to have a valid and perfected Lien in the Collateral purported to be
covered by the Pledge Agreement (or prior to the Escrow Release Date, the Escrow
Agreement) with the priority required by the Pledge Agreement (or prior to the
Escrow Release Date, the Escrow Agreement).

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of Section 8(f) with respect to the Borrower, the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents shall immediately become due and payable, and
(B) if such event is any other Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section 8, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative Agent and
as the Collateral Agent hereunder and under the other Loan Documents and
authorizes each Agent to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 9 are solely for the benefit of the Agents and the
Lenders and the

 

77



--------------------------------------------------------------------------------

Borrower shall not have rights as a third-party beneficiary of any of such
provisions (other than with respect to the Borrower’s rights under Sections
9.9(a) and (b)). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to any Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.2 Delegation of Duties. The Administrative Agent and Collateral Agent may each
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by it. The Administrative Agent, the Collateral Agent and any such
sub-agent may each perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent, the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and the Collateral Agent. Neither the Administrative
Agent nor the Collateral Agent shall be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.3 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that an Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity.

 

78



--------------------------------------------------------------------------------

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.1 and 8), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein or in any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

9.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent and the Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent and the Collateral
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.5 Notice of Default. Neither the Administrative Agent nor the Collateral Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent or the Collateral Agent, as
applicable, has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent and the
Collateral Agent shall each take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until
such Agent shall have received such directions, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

79



--------------------------------------------------------------------------------

9.6 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent or the Collateral Agent hereunder,
neither the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any of its
Affiliates that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Percentages in effect on the date on which indemnification is sought under this
Section 9 (or, if indemnification is sought after the date upon which the Loans
shall have been paid in full, ratably in accordance with such Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct.

9.8 Agent in Its Individual Capacity. Each Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include such Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

80



--------------------------------------------------------------------------------

9.9 Successor Agents.

(a) Each of the Administrative Agent and the Collateral Agent may resign upon 10
days’ notice to the Lenders and the Borrower. If either such Agent shall so
resign under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld,
conditioned or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or the Collateral Agent,
as applicable, and the term “Administrative Agent” or “Collateral Agent”, as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent or Collateral Agent, as applicable, by the
date that is 10 days following a retiring Agent’s notice of resignation (the
“Resignation Effective Date”), the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Agent’s resignation as
Administrative Agent or Collateral Agent, as applicable, the provisions of
Section 9.7 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement and the other Loan
Documents.

(b) If the Person serving as Administrative Agent or Collateral Agent is a
Defaulting Lender pursuant to clause (e) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent or
Collateral Agent and, shall appoint a successor, subject to the approval of the
Borrower (unless an Event of Default under Section 8(f) with respect to the
Borrower shall have occurred and be continuing), which approval shall not be
unreasonably withheld, conditioned or delayed. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Collateral
Agent shall continue to hold such Collateral until such time as a successor
Collateral Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent or
Collateral Agent, all payments, communications and determinations provided to be
made by, to or through the Administrative Agent or Collateral Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent or Collateral Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring or removed Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Agent as of the Resignation

 

81



--------------------------------------------------------------------------------

Effective Date or the Removal Effective Date (as applicable)), and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 9.9 and Section 2.17 and Section 10.5
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

9.10 Co-Documentation Agents and Co-Syndication Agents. None of the
Co-Documentation Agents or the Co-Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.17 and Section 10.5) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.17 and Section 10.5.

9.12 Collateral Matters.

(a) Each of the Lenders irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document in accordance with the
terms of Section 10.21. Upon request by the Collateral Agent at any time, the
Required Lenders will confirm in writing the Collateral Agent’s authority to
release its Liens in accordance with this Section 9.12.

 

82



--------------------------------------------------------------------------------

(b) Each of the Lenders irrevocably authorize the Collateral Agent and/or the
Administrative Agent, at its option and in its discretion, to enter into any
amendment, amendment and restatement, modification, supplement or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, and to give effect to any intercreditor
agreement reasonably satisfactory to the Collateral Agent or Administrative
Agent associated therewith, or as required by local law to give effect to, or
protect, any security interest for the benefit of the Secured Parties in any
property or so that the security interests therein comply with applicable law or
this Agreement or in each case to otherwise enhance the rights or benefits of
any Lender under any Loan Document.

(c) The Administrative Agent and/or the Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by the Borrower in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

9.13 Credit Bidding. The Secured Parties hereby irrevocably authorize each of
the Administrative Agent and the Collateral Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which the
Borrower is subject, or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent or Collateral Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that would vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the equity interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).

9.14 Intercreditor Agreement; Pledge Agreement. Each of the Lenders hereby
authorize the Administrative Agent to enter into the Pledge Agreement and any
other intercreditor agreement or arrangement permitted under this Agreement and
the Lenders acknowledge that the Pledge Agreement and any other such
intercreditor agreement shall be binding upon the Lenders. Notwithstanding
anything herein to the contrary, (i) the Liens granted to the Administrative
Agent pursuant to the Security Documents are expressly subject to the Pledge
Agreement and any intercreditor agreement entered into pursuant hereto and
(ii) the exercise of any right or remedy by the Administrative Agent hereunder
or under the Pledge Agreement and any other intercreditor agreement entered into
pursuant hereto is subject to the limitations and provisions of any
intercreditor agreement entered into pursuant hereto. In the event of any
conflict between the terms of the Pledge Agreement or any such intercreditor
agreement and the terms of this Agreement, the terms of the Pledge Agreement or
such intercreditor agreement shall govern.

 

83



--------------------------------------------------------------------------------

9.15 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a

 

84



--------------------------------------------------------------------------------

fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Subject to Section 2.13(b) and Section 2.13(c),
neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and the Borrower may, or,
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, (a) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall:

(i) forgive the principal amount or extend the scheduled date of payment of any
Loan, reduce the stated rate of any interest or fee payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders)) or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
or Section 10.6(a)(i) without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders
without the written consent of all Lenders;

(iv) amend, modify or waive any provision of Section 2.14 or any similar
provision in the Loan Documents related to the pro rata treatment of Lenders
without the consent of each Lender directly affected thereby;

(v) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent and the Collateral Agent;

(vi) amend, modify or waive the order of payments required by, or the scope of
the Obligations receiving the benefit of or the scope of the proceeds or other
amounts subject to the Priority Waterfall in a manner that by its terms
adversely affects Loans and Obligations that have priority under the Priority
Waterfall without the consent of each Lender holding such adversely affected
Loans and Obligations;

 

85



--------------------------------------------------------------------------------

(vii) amend, modify or waive any provision of Section 5.1 without the written
consent of all the Lenders; or

(viii) release all or substantially all of the value of any Guarantees of the
Obligations or all or substantially all of the Collateral (except as expressly
permitted hereunder or under the Security Documents) without the written consent
of all the Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding anything to the contrary contained in this Section 10.1, if the
Administrative Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
any such amendment, modification or supplement shall become effective without
any further action or consent of any other party to this Agreement.

If the Required Lenders shall have approved any amendment which requires the
consent of all of the Lenders, the Borrower shall be permitted to replace any
non-consenting Lender with another financial institution, provided that, (i) the
replacement financial institution shall purchase at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(ii) the Borrower shall be liable to such replaced Lender under Section 2.17 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto (as if such purchase
constituted a prepayment of such Loans), (iii) such replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (v) any such replacement shall not be deemed to be a waiver of
any rights the Borrower, the Administrative Agent, the Collateral Agent or any
other Lender shall have against the replaced Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, supplement, modification,
waiver or consent hereunder (and any amendment, supplement, modification, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (i) any reduction of the amount of
principal or interest owed to such Defaulting Lender or any extension of the
final maturity thereof shall, in each case, require the consent of such
Defaulting Lender, and (ii) a Defaulting Lender’s Percentage shall be taken into
consideration along with the Percentage of non-Defaulting Lenders when voting to
approve or disapprove any waiver, amendment or modification that by its terms
affects any Defaulting Lender more adversely than other affected Lenders.

 

86



--------------------------------------------------------------------------------

10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered during the recipient’s normal business hours, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received during the recipient’s normal business
hours, addressed as follows in the case of the Borrower, the Administrative
Agent and the Collateral Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower:    PG&E Corporation    P.O. Box 770000    San Francisco, California
94177    Attention: Treasurer    Telecopy: (415) 973-8968    Telephone: (415)
973-8956 with a copy to:    PG&E Corporation    P.O. Box 770000    San
Francisco, California 94177    Attention: General Counsel    Telecopy: (415)
973-5520 Administrative Agent:    JPMorgan Chase Bank, N.A.    500 Stanton
Christiana Road    NCC 5, 1st Floor    Newark, DE 19713-2107    Attention: Mary
Crews    Telecopy: (302) 634-5758    Telephone: (302) 634-1417    Email:
mary.crews@jpmorgan.com Collateral Agent:    JPMorgan Chase Bank, N.A.    CIB
DMO WLO    Mail code NY1-C413    4 CMC, Brooklyn, NY, 11245-0001    United
States    Email: ib.collateral.services@jpmchase.com

provided that any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.

 

87



--------------------------------------------------------------------------------

(b) Notices and other communications to the Administrative Agent or the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(d) (i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the Platform, except to the extent such liability resulted from the gross
negligence or willful misconduct of the Administrative Agent or any of its
Related Parties as determined by a court of competent jurisdiction in a final
non-appealable judgment. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section 10.2,
including through the Platform.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

88



--------------------------------------------------------------------------------

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Collateral Agent and the Lenders for all their
respective reasonable out of pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable fees and disbursements of only one joint counsel and one joint
special California counsel and, if necessary, one joint local counsel in each
other relevant jurisdiction to the Administrative Agent and the Lenders (and in
the case of an actual or perceived conflict of interest, one additional counsel
for each applicable jurisdiction to each group of similarly situated affected
persons) and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Effective
Date (in the case of amounts to be paid on the Effective Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Collateral Agent and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of its
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable fees and disbursements of only one joint
counsel, one joint special California counsel and, if necessary, one local
counsel in each other relevant jurisdiction to the Administrative Agent and the
Lenders (and in the case of an actual or perceived conflict of interest, one
additional counsel for each applicable jurisdiction to each group of similarly
situated affected persons), and (c) to pay, indemnify, and hold each Lender, the
Collateral Agent, the Administrative Agent and their respective Affiliates and
their respective officers, directors, employees and agents (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever whether brought by
the Borrower or any other Person, with respect to the execution, delivery,
enforcement and performance of, or arising out of or in connection with, this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law directly or
indirectly relating to the Borrower, its Significant Subsidiaries or any of the
facilities and properties owned, leased or operated by the Borrower or its
Significant Subsidiaries and the reasonable, documented and invoiced fees and
expenses of one joint counsel and one joint special California counsel and, if
necessary, one joint local counsel in each other relevant jurisdiction to the
applicable Indemnitee (and in the case of an actual or perceived conflict of
interest, one additional counsel for each applicable jurisdiction to each group
of similarly situated affected persons), in connection with claims, actions or
proceedings by any Indemnitee against the Borrower under any Loan Document (all
the foregoing in this clause (c), collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities resulted from, as determined in a final non-

 

89



--------------------------------------------------------------------------------

appealable judgment by a court of competent jurisdiction, (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or its
Affiliates, (y) the material breach of such Indemnitee’s funding obligations
hereunder or (z) a dispute amongst one or more Lenders not arising from the
Borrower’s breach of its obligations under the Loan Documents (other than a
dispute involving a claim against an Indemnitee for its acts or omissions in its
capacity as an arranger, bookrunner, agent or similar role in respect of this
Agreement, except, to the extent such acts or omissions are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
constituted the gross negligence, bad faith or willful misconduct of such
Indemnitee in such capacity). Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Significant Subsidiaries not to assert, and hereby waives and agrees to cause
its Significant Subsidiaries to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 30 days after written demand
therefor, subject to the Borrower’s receipt of reasonably detailed invoices.
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to Treasurer (Telephone No. (415) 817-8199/(415) 267-7000) (Telecopy
No. (415) 267-7265/7268), at the address of the Borrower set forth in
Section 10.2(a) with a copy to Chief Counsel, Corporate (Telephone No. (415)
817-8200) (Telecopy No. (415) 817-8225), at the address of the Borrower set
forth in Section 10.2(a), or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 10.5 shall survive for two years after repayment of
the Loans and all other amounts payable hereunder. This Section 10.5 shall not
apply with respect to Taxes, other than Taxes that represent claims, damages,
losses, liabilities, costs or expenses arising from non-Tax claims.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

(b) (i) Subject to the conditions set forth in Section 10.6(b)(ii), any Lender
may assign to one or more assignees (each, an “Assignee”) other than a
Defaulting Lender, any Subsidiary of a Defaulting Lender, any natural person (or
holding company, investment vehicle or trust for, or owned or operated by or for
the primary benefit of, one or more natural persons), the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender (or an Affiliate of any Lender) or an Approved Fund
or, if a Specified Event of Default has occurred and is continuing, any other
Person, and provided further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof from the assigning Lender (with a copy to the
Administrative Agent); and

 

90



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender (or an
Affiliate of a Lender) immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Eligible Assignee that
is an Affiliate of any Lender or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if a Specified Event of Default has occurred and is
continuing and (2) with respect to any Lender party to this Agreement on the
Effective Date, such amounts shall be aggregated in respect of such Lender and
any Affiliate of such Lender that is an Eligible Assignee;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the Assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable Assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the Assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

91



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to
Section 10.6(b)(iv), from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, shall
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.5 but shall be subject to the
limitations set forth therein); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from the Lender’s having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower (and such agency being solely to establish that the relevant
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations), shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amount of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.6(b) and any written
consent to such assignment required by Section 10.6(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this

 

92



--------------------------------------------------------------------------------

Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to Section 10.6(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b).

(ii) Notwithstanding anything to the contrary herein, a Participant shall not be
entitled to receive any greater payment under Section 2.15 or Section 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent to such
greater payments. Any Participant that is a Foreign Lender shall not be entitled
to the benefits of Section 2.16 unless such Participant complies with
Section 2.16(e).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 10.6(d).

 

93



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage, expense, obligations, penalties, actions,
judgments, suits or any kind whatsoever arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(g) Notwithstanding anything to the contrary in this Section 10.6, none of the
Agents, in their capacity as Lenders, will assign without the consent of the
Borrower, prior to the Effective Date, any of the Loans held by them on the date
of this Agreement.

(h) Notwithstanding anything to the contrary in this Section 10.6, for the
avoidance of doubt, Goldman Sachs Bank USA may assign any amount of its Loans
hereunder to Goldman Sachs Lending Partners LLC (or vice versa) without the
prior written consent of any other Person.

(i) Notwithstanding anything contained in Section 2.14 or this Section 10.6 to
the contrary, the Borrower may purchase by way of assignment and become an
assignee with respect to Loans at any time and from time to time from Lenders in
accordance with Section 10.6(b) hereof through open-market purchases or “Dutch
Auction” procedures to be mutually agreed by the Borrower and the Administrative
Agent (each, a “Permitted Loan Purchase”); provided, that, in respect of any
Permitted Loan Purchase, (A) upon consummation of any such Permitted Loan
Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 10.6(j), (B) in connection with any such Permitted Loan Purchase, the
Borrower and such Lender that is the assignor shall execute and deliver to the
Administrative Agent a duly completed Affiliate Assignment and Assumption and
shall otherwise comply with the conditions to assignments under this
Section 10.6 and (C) no Default or Event of Default would exist immediately
after giving effect to such Permitted Loan Purchase.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Loans
and the Borrower shall, upon consummation of any Permitted Loan Purchase, notify
the Administrative Agent that the Register be updated to record such event as if
it were a prepayment of such Loans.

(k) Upon the assignment by any Lender of any Loans pursuant to a Permitted Loan
Purchase, either (i) the applicable assignee shall make a representation to the
Lender making such assignment that it does not possess material non-public
information with respect to the Borrower and its Subsidiaries that has not been
disclosed to such Lender or the Lenders generally or (ii) the applicable
assignor shall deliver to the Administrative Agent and the Borrower a customary
letter from such assignor Lender either (x) acknowledging that (A) an assignee
may have information regarding the Borrower and any Subsidiary, their ability to
perform the Obligations or any other material information that has not
previously been disclosed to the Administrative Agent and the Lenders (“Excluded
Information”), (B) the Excluded Information may not be available to such

 

94



--------------------------------------------------------------------------------

assignor Lender, (C) such assignor Lender has independently and without reliance
on any other party made its own analysis and determined to assign Loans to such
assignee pursuant to Section 10.6 notwithstanding its lack of knowledge of the
Excluded Information and (D) such assignor Lender waives and releases any claims
it may have against the Administrative Agent, such assignee, the Borrower and
the Subsidiaries with respect to the nondisclosure of the Excluded Information,
or (y) otherwise in form and substance reasonably satisfactory to such assignee,
the Administrative Agent and assigning Lender.

(l) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Permitted Loan Purchases.

10.7 Adjustments; Set off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it hereunder, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender hereunder, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender hereunder, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law,
including other rights of set-off, each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch, Affiliate or agency thereof to or for the
credit or the account of the Borrower; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

95



--------------------------------------------------------------------------------

10.8 Counterparts; Electronic Execution; Binding Effect. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission, emailed pdf. or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of an original executed counterpart hereof.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include an
electronic sound, symbol, or process attached to, or associated with, a contract
or other record and adopted by a Person with the intent to sign, authenticate or
accept such contract or record, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative Agent
and the Lenders, electronic images of this Agreement or any other Loan Documents
(in each case, including with respect to any signature pages thereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waives any argument, defense or right to contest the validity or
enforceability of the Loan Documents based solely on the lack of paper original
copies of any Loan Documents, including with respect to any signature pages
thereto. This Agreement shall become binding on the parties hereto when it shall
have been executed by the Administrative Agent and the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

96



--------------------------------------------------------------------------------

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2(a) or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, and agrees not to
assert any right it may have to claim or recover in any legal action or
proceeding relating to this Agreement or any other Loan Document any special,
exemplary, punitive or consequential damages.

NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

97



--------------------------------------------------------------------------------

(b) none of the Administrative Agent, the Collateral Agent or any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Collateral Agent and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Confidentiality. Each of the Administrative Agent, the Collateral Agent
and each Lender agrees to keep confidential in accordance with such party’s
customary practices (and in any event in compliance with applicable law
regarding material non-public information) all non-public information provided
to it by the Borrower, the Administrative Agent, the Collateral Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, the Collateral Agent, any other Lender or any
Affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section 10.14 or substantially equivalent provisions, to any actual or
prospective Transferee, any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty) or any credit
insurance providers, (c) to its employees, directors, agents, attorneys, service
providers, accountants and other professional advisors or those of any of its
Affiliates (as long as such attorneys, service providers, accountants and other
professional advisors are directed to comply with confidentiality requirements
substantially equivalent to this Section 10.14), (d) upon the request or demand
of any Governmental Authority, (e) in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) any rating agency in connection
with rating of the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (k) to the extent such information (i) becomes available
to the Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or its Subsidiaries or (ii) is independently discovered or developed by
a party hereto without utilizing any information received from the Borrower or
its Subsidiaries or violating the terms of this Section 10.14, provided that, in
the case of clauses (d), (e) and (f) of this Section 10.14, with the exception
of disclosure to bank regulatory authorities, the Borrower (to the extent
legally permissible) shall be given prompt prior notice so that it may seek a
protective order or other appropriate remedy.

10.15 WAIVERS OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

98



--------------------------------------------------------------------------------

10.16 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.17 Judicial Reference. If any action or proceeding is filed in a court of the
State of California by or against any party hereto in connection with any of the
transactions contemplated by this Agreement or any other Loan Document, (a) the
court shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who shall be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 10.5, the Borrower shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transactions contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agents, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower, on the
one hand, and the Agents, the Arrangers and the Lenders, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent, Arranger and Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any other Person and (B) none of the Agents,
Arrangers or Lenders has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Agents, Arrangers or
Lenders has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Agents, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby other than a breach of the confidentiality provisions set forth in
Section 10.14.

10.19 Acknowledgement Regarding Any Supported QFCs.

(a) To the extent that the Loan Documents provide support, through a guarantee
or otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and

 

99



--------------------------------------------------------------------------------

Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

10.20 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

100



--------------------------------------------------------------------------------

10.21 Release of Liens and Guarantees.

(a) Upon the termination of the Commitments and the payment in full in cash of
the Obligations (other than contingent Obligations not yet due and payable), the
Collateral shall be automatically released from all Liens created by the
Security Documents and any Guarantees of the Obligations shall be automatically
released.

(b) After the Escrow Release Date, the following Collateral shall be
automatically released from the Liens created by the Security Documents without
delivery of any instrument or performance of any act by any Person:

(i) upon a Disposition of Collateral permitted hereunder or any other Loan
Document to a Person other than the Borrower or its Subsidiaries, such
Collateral; or

(ii) upon the approval in writing by the Required Lenders of the release of the
Liens on any Collateral not constituting all or substantially all of the
Collateral, such Collateral.

(c) A Guarantor’s Guarantee of the Obligations will be released automatically
upon:

(i) the consummation of any Disposition of all or substantially all of the
properties or assets of such Guarantor, by way of merger, consolidation or
otherwise, to a Person that is not (either before or after giving effect to such
transaction) the Borrower or a Subsidiary of the Borrower;

(ii) the consummation any Disposition of the Capital Stock of such Guarantor (by
way of merger, consolidation or otherwise) to a Person that is not (either
before or after giving effect to such transaction) the Borrower or a Subsidiary
of the Borrower; provided that such Guarantor ceases to be a Subsidiary of the
Borrower as a result of such Disposition;

(iii) the liquidation or dissolution of such Guarantor; provided no Default or
Event of Default occurs as a result thereof or has occurred or is continuing;

(iv) such Guarantor consolidating with, merging into or transferring all of its
properties or assets to the Borrower or another Guarantor, and as a result of,
or in connection with, such transaction such Guarantor dissolves or otherwise
ceases to exist; and

(v) at such time as such Guarantor has no express liability or potential
liability pursuant to any Guarantee of any Indebtedness of the Borrower that has
been or may be incurred under any Material Credit Facility, other than the
Obligations.

 

101



--------------------------------------------------------------------------------

(d) In connection with the termination or release of Collateral from the Liens
created by the Security Documents, the Collateral Agent shall (i) execute and
deliver to the Borrower at the Borrower’s expense, all documents that the
Borrower shall reasonably request to evidence such termination or release and
(ii) return to the Borrower, any possessory Collateral that is in the possession
of the Collateral Agent and is the subject of such release (provided that, upon
request by the Collateral Agent, the Borrower shall deliver to the Collateral
Agent a certificate of a Responsible Officer certifying that such transaction
has been or was consummated in compliance with the Loan Documents).

[Remainder of page intentionally left blank. Signature pages follow.]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PG&E CORPORATION By:  

/s/ Margaret K. Becker

  Name: Margaret K. Becker   Title: Senior Director and Treasurer

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, Collateral Agent and as a Lender

By:  

/s/ Jeffrey Miller

Name:   Jeffrey Miller Title:   Executive Director

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Dee Dee Farkas

Name:   Dee Dee Farkas Title:   Director

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Kevin Crealese

Name:   Kevin Crealese Title:   Managing Director

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Kirkwood Roland

Name:   Kirkwood Roland Title:   Vice President and Managing Director

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ James McHale

Name:   James McHale Title:   Managing Director By:  

/s/ Mara MacDonald

Name:   Mara MacDonald Title:   Vice President

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Emerson Almeida

Name:   Emerson Almeida Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:  

/s/ Edward Sacks

Name:   Edward Sacks Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:  

/s/ Timothy Dilworth

Name:   Timothy Dilworth Title:   Managing Director

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Gregory R. Gredvig

Name:   Gregory R. Gredvig Title:   Director

 

Signature Page to Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule 1.1

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 550,000,000.00  

Bank of America, N.A.

   $ 412,500,000.00  

Barclays Bank PLC

   $ 412,500,000.00  

Citibank, N.A.

   $ 412,500,000.00  

Goldman Sachs Bank USA

   $ 412,500,000.00  

BNP Paribas

   $ 110,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 110,000,000.00  

Mizuho Bank, Ltd.

   $ 110,000,000.00  

MUFG Union Bank, N.A.

   $ 110,000,000.00  

Wells Fargo Bank, National Association

   $ 110,000,000.00     

 

 

 

TOTAL

   $ 2,750,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Sections 5.1(e) and (j) of the
$2,750,000,000 Term Loan Credit Agreement, dated as of June 23, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PG&E Corporation, a California corporation (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, together with any permitted successor thereto, the
“Administrative Agent”) and JPMorgan Chase Bank, N.A., as collateral agent (in
such capacity, together with any permitted successor thereto, the “Collateral
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
The undersigned consents to Hunton Andrews Kurth LLP relying upon this Closing
Certificate in connection with the opinions to be rendered by it on or about the
date hereof relating to the transactions contemplated by the Credit Agreement.

The undersigned [_________] of the Borrower hereby certifies as follows:

1. [_________] is a duly elected and qualified [_________] of the Borrower and
the signature set forth for such officer below is such officer’s true and
genuine signature.

2. That the conditions precedent set forth in Sections 5.1 (g) and (h) of the
Credit Agreement have been satisfied as of the Effective Date.

3. On the Effective Date, (i) the Funding Transactions Order is not stayed and
is in full force and effect, (ii) except for any amendment, supplement or other
modification to which the Required Lenders have provided their written consent,
the Funding Transactions Order has not been amended, supplemented, or otherwise
modified in a manner materially adverse to the interests of the Lenders and
(iii) the Borrower and the Utility are in compliance in all material respects
with the Funding Transactions Order.

The undersigned [_________] of the Borrower hereby certifies as follows:

1. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower on [_________]; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Borrower now in force relating to or affecting the Credit
Agreement.

2. Attached hereto as Annex 2 is a true and complete copy of the Bylaws of the
Borrower as in effect on the date hereof.

3. Attached hereto as Annex 3 is a true and complete copy of the Articles of
Incorporation of the Borrower as in effect on the date hereof, and such Articles
of Incorporation have not been amended, repealed, modified or restated.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

4. The following person is now a duly elected and qualified officer of the
Borrower holding the office indicated next to his/her name below, and that the
facsimile signature affixed next to his/her name below is the facsimile
signature of such officer, and such officer is duly authorized to execute and
deliver on behalf of the Borrower each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Borrower
pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

  

Signature

[_________]

   [_________]   

 

[Signature Page Follows]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate as of
the date set forth below.

 

 

Name: [_________]

   

 

Name: [_________]

Title: [_________]     Title: [_________]

Date: [_________]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 1

[Board Resolutions]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 2

[Bylaws of the Company]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 3

[Articles of Incorporation]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions for Assignment and Assumption set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

1. Assignor[s]: ______________________________

______________________________

[Assignor [is] [is not] a Defaulting Lender]

2. Assignee[s]: ______________________________

______________________________

[for each Assignee, indicate [Eligible Assignee] of [identify Lender]]

3. Borrower(s): PG&E Corporation, a California corporation

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

5. Credit Agreement: $2,750,000,000 Term Loan Credit Agreement, dated as of
June 23, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among PG&E Corporation, a California corporation (the
“Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with any permitted successor
thereto, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, together with any permitted successor
thereto, the “Collateral Agent”).

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Loans
for all Lenders      Amount of
Loans
Assigned      Percentage
Assigned
of Loans8     CUSIP
Number           _________      $ _________      $ _________        _________ % 
          _________      $ _________      $ _________        _________ %      
     _________      $ _________      $ _________        _________ %   

Effective Date: ________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[ASSIGNOR(S)]     [ASSIGNEE(S)] By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

5 

List each Assignor, as appropriate.

6 

List each Assignee and, if available, its market entity identifier, as
appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment.

8 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

[Consented to and] Accepted

 

PG&E CORPORATION9    

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent10

By:  

 

    By:  

 

  Title:       Authorized Officer

 

9 

As applicable pursuant to Section 10.6(b).

10 

As applicable pursuant to Section 10.6(b).

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b)(i) and
(ii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.6(b)(i) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed by one or more of the
parties to this Assignment and Assumption on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Assignment and Assumption by facsimile transmission, emailed pdf. or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of an original executed counterpart hereof.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Assignment and Assumption and the transactions contemplated hereby shall be
deemed to include an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record, deliveries or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

AFFILIATE ASSIGNMENT AND ASSUMPTION

This Affiliate Assignment and Assumption (this “Affiliate Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]11 Assignor identified in item 1 below
([the][each, an] “Assignor”) and the Assignee identified in item 2 below (the
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignors hereunder are several and not joint.]12 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
for Affiliate Assignment and Assumption set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Affiliate Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto in the amount[s] and equal to the percentage interest[s] identified
below of all the outstanding rights and obligations under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Affiliate Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

1. Assignor[s]: ______________________________

______________________________

 

11 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12 

Include bracketed language if there are either multiple Assignors.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

[Assignor [is] [is not] a Defaulting Lender]

2. Assignee: PG&E Corporation

3. Borrower(s): PG&E Corporation, a California corporation

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

5. Credit Agreement: $2,750,000,000 Term Loan Credit Agreement, dated as of
June 23, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among PG&E Corporation, a California corporation (the
“Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with any permitted successor
thereto, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, together with any permitted successor
thereto, the “Collateral Agent”).

6. Assigned Interest[s]:

 

Assignor[s]13

   Assignee    Facility
Assigned14      Aggregate
Amount of
Loans for
all Lenders      Amount of
Loans
Assigned      Percentage
Assigned
of Loans15     CUSIP
Number      PG&E
Corporation      _________      $ _________      $ _________        _________ % 
     PG&E
Corporation      _________      $ _________      $ _________        _________ % 
     PG&E
Corporation      _________      $ _________      $ _________        _________ % 
 

Effective Date: ________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

13 

List each Assignor, as appropriate.

14 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Affiliate Assignment and
Assumption.

15 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

The terms set forth in this Affiliate Assignment and Assumption are hereby
agreed to:

 

[ASSIGNOR(S)]     PG&E CORPORATION By:  

                          

    By:  

                          

Name:       Name:   Title:       Title:  

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Consented to and Accepted

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Authorized Officer

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 1 TO AFFILIATE ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATE ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Affiliate Assignment and
Assumption and to consummate the transactions contemplated hereby, (iv) it is
[not] a Defaulting Lender [and (v) has delivered to the Administrative Agent and
the Borrower a letter from such Assignor either (x) acknowledging that (A) the
Assignee may have information regarding the Borrower and any Subsidiary, their
ability to perform the Obligations or any other material information that has
not previously been disclosed to the Administrative Agent and the Lenders
(“Excluded Information”), (B) the Excluded Information may not be available to
such Assignor, (C) such Assignor has independently and without reliance on any
other party made its own analysis and determined to assign Loans to the Assignee
pursuant to Section 10.6 notwithstanding its lack of knowledge of the Excluded
Information and (D) such Assignor waives and releases any claims it may have
against the Administrative Agent, the Assignee, the Borrower and the
Subsidiaries with respect to the nondisclosure of the Excluded Information, or
(y) otherwise in form and substance reasonably satisfactory to the Assignee, the
Administrative Agent and such Assignor]16 and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Affiliate Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement until such
time as the Loans purchased pursuant to this Affiliate Assignment and Assumption
are deemed automatically cancelled for all purposes and no longer outstanding,
(ii) it meets all the requirements to be an assignee under Section 10.6(b)(i)
and (ii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.6(b)(i) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the] [the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, in each case, until
such time as the Loans purchased pursuant to this Affiliate Assignment and
Assumption are deemed automatically cancelled for all purposes and no longer
outstanding, (iv) it is sophisticated with respect to

 

16 

Insert if 1.2(a)(viii) is not included.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

decisions to acquire assets of the type represented by [the] [such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Affiliate
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Affiliate Assignment and Assumption and to purchase [the] [such] Assigned
Interest, (vii) no Default or Event of Default has occurred and is continuing or
would immediately result from the transactions contemplated hereby, [and
(viii) it does not possess material non-public information with respect to the
Borrower and its Subsidiaries that has not been disclosed to such Assignor or
the Lenders generally]17 and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the] [any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender until such time as
the Loans purchased pursuant to this Affiliate Assignment and Assumption are
deemed automatically cancelled for all purposes and no longer outstanding.

2. Payments. Payment to [the] [the relevant] Assignor by the Assignee in respect
of the settlement of the assignment of [the] [each] Assigned Interest shall be
paid by the Assignee directly to [the] [the relevant] Assignor and shall include
all unpaid interest that has accrued in respect of [the] [each] Assigned
Interest through the Effective Date. No interest shall accrue with respect to
[the] [each] Assigned Interest from and after the Effective Date and such
Assigned Interest shall, from and after the Effective Date, and without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding.

3. General Provisions. This Affiliate Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Affiliate Assignment and Assumption may be executed
by one or more of the parties to this Affiliate Assignment and Assumption on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Affiliate Assignment and Assumption by facsimile
transmission, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of an
original executed counterpart hereof. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Affiliate Assignment and Assumption and the
transactions contemplated hereby shall be deemed to include an electronic sound,
symbol, or process attached to, or associated with, a contract or other record
and adopted by a Person with the intent to sign, authenticate or accept such
contract or record, deliveries or the keeping of records

 

17 

Insert if 1.1(a)(v) is not included.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. This Affiliate Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $2,750,000,000 Term Loan Credit Agreement, dated
as of June 23, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PG&E Corporation, a California corporation
(the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with any permitted successor
thereto, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, together with any permitted successor
thereto, the “Collateral Agent”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Notwithstanding the foregoing, where the undersigned is not an individual, the
undersigned shall furnish the Borrower and the Administrative Agent with an IRS
Form W-8BEN-E together with this certificate even if the undersigned has
previously furnished the Borrower and the Administrative Agent with an IRS Form
W-8BEN.

 

[NAME OF LENDER] By:       Name:                                     
                              Title:                                     
                            Date: ________ __, 20[    ]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $2,750,000,000 Term Loan Credit Agreement, dated
as of June 23, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PG&E Corporation, a California corporation
(the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with any permitted successor
thereto, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, together with any permitted successor
thereto, the “Collateral Agent”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Notwithstanding the foregoing, where the undersigned is not an individual, the
undersigned shall furnish its participating Lender with an IRS Form W-8BEN-E
together with this certificate even if the undersigned has previously furnished
such Lender with an IRS Form W-8BEN.

 

[NAME OF PARTICIPANT] By:       Name:                                     
                          Title:                                     
                            Date: ________ __, 20[    ]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $2,750,000,000 Term Loan Credit Agreement, dated
as of June 23, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PG&E Corporation, a California corporation
(the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with any permitted successor
thereto, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, together with any permitted successor
thereto, the “Collateral Agent”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-BEN-E,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Notwithstanding the foregoing, where
any of the undersigned and/or its direct or indirect partners/members is not an
individual, the undersigned or the applicable partner(s) or member(s), as the
case may be, shall furnish its participating Lender with an IRS Form W-8BEN-E
together with this certificate even if the undersigned or the applicable
partner(s) or member(s), as the case may be, has previously furnished such
Lender with an IRS Form W-8BEN.

[Signature Page Follows]

 

[NAME OF PARTICIPANT] By:       Name:                                     
                              Title:                                     
                            Date: ________ __, 20[    ]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the $2,750,000,000 Term Loan Credit Agreement, dated
as of June 23, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PG&E Corporation, a California corporation
(the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with any permitted successor
thereto, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, together with any permitted successor
thereto, the “Collateral Agent”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Notwithstanding the foregoing, where
any of the undersigned and/or its direct or indirect partners/members is not an
individual, the undersigned or the applicable partner(s) or member(s), as the
case may be, shall furnish the Borrower and the Administrative Agent with an IRS
Form W-8BEN-E together with this certificate even if the undersigned or the
applicable partner(s) or member(s), as the case may be, has previously furnished
the Borrower and the Administrative Agent with an IRS Form W-8BEN.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:                                     
                          Title:                                     
                            Date: ________ __, 20[    ]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$__________   

New York, New York

as of [________], 20[_]

FOR VALUE RECEIVED, PG&E CORPORATION, a California corporation (the “Borrower”),
DOES HEREBY PROMISE TO PAY to [insert name of Lender] (the “Lender”) or its
registered assigns at the office of JPMORGAN CHASE BANK, N.A., at
[________________________], in lawful money of the United States of America in
immediately available funds, the principal amount of _____________________
DOLLARS ($__________), or, if less, the aggregate unpaid principal amount of all
Loans (as defined in the Credit Agreement referred to below) made by the Lender
to the Borrower pursuant to the Credit Agreement referred to below, whichever is
less, on such date or dates as is required by said Credit Agreement, and to pay
interest on the unpaid principal amount from time to time outstanding hereunder,
in like money, at such office, and at such times and in such amounts as set
forth in Section 2.11 of said Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of each Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such indorsement
shall constitute prima facie evidence of the accuracy of the information
indorsed. The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of any
Loan.

The Borrower hereby waives demand, presentment for payment, protest, notice of
any kind (including, but not limited to, notice of dishonor, notice of protest,
notice of intention to accelerate or notice of acceleration), other than notice
required pursuant to the Credit Agreement and diligence in collecting and
bringing suit against any party hereto. The nonexercise by the holder of this
Note of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

This Note (a) is one of the promissory notes referred to in the $2,750,000,000
Term Loan Credit Agreement, dated as of June 23, 2020 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, together with any permitted successor
thereto, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, together with any permitted successor
thereto, the “Collateral Agent”), (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional prepayment in whole or in part and
acceleration of the maturity hereof upon the occurrence of certain events, all
as provided in the Credit Agreement. Terms defined in the Credit Agreement are
used herein as therein defined.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

PG&E CORPORATION By:       Name:   Title:

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule A

to Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount of
ABR Loans    Amount
Converted to
ABR Loans    Amount of
Principal of ABR
Loans Repaid    Amount of ABR
Loans
Converted to
Eurodollar Loans    Unpaid Principal
Balance of
ABR Loans    Notation
Made By

 

 

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule B

to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount
Converted to
Eurodollar
Loans    Interest Period
and
Eurodollar Rate
with
Respect Thereto    Amount of
Principal of
Eurodollar
Loans Repaid    Amount of
Eurodollar
Loans
Converted to
ABR Loans    Unpaid
Principal
Balance of
Eurodollar
Loans    Notation
Made By

 

 

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT I

Form of Solvency Certificate

[DATE]

1. This Solvency Certificate (“Certificate”) of PG&E Corporation, a California
corporation (the “Borrower”), and its Subsidiaries is delivered pursuant to
Section 5.2(b)(vi) of the $2,750,000,000 Credit Agreement, dated as of June 23,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, together with any
permitted successor thereto, the “Administrative Agent”) and JPMorgan Chase
Bank, N.A., as collateral agent (in such capacity, together with any permitted
successor thereto, the “Collateral Agent”). Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

2. I, [_____], the duly elected, qualified and acting [Chief Financial Officer]
of the Borrower and its Subsidiaries, DO HEREBY CERTIFY that I have reviewed the
Credit Agreement and the other Loan Documents referred to therein and have made
such investigation as I have deemed necessary to enable me to express a
reasonably informed opinion as to the matters referred to herein.

3. I HEREBY FURTHER CERTIFY, in my capacity as [Chief Financial Officer] and not
in my individual capacity, that as of the date hereof, immediately after giving
effect to the Credit Agreement and the transactions contemplated thereby:

1. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, at a fair valuation on a going concern basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise.

4. 2. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated and going concern basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business.

5. 3. The Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business.

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

6. 4. The Borrower and its Subsidiaries are not engaged in businesses, and are
not about to engage in businesses for which they have unreasonably small
capital.

7. For purposes of this Certificate, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the date hereof, would reasonably be expected to
become an actual and matured liability.

8. For the purpose of the foregoing, I have assumed there is no default under
the Credit Agreement on the date hereof and will be no default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.

[Remainder of page intentionally left blank]

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

PG&E CORPORATION By:       Name:   Title: Chief Financial Officer

 

Exhibits

Term Loan Credit Agreement

PG&E Corporation